


 

Exhibit 10.3

 

 

WARWICK MALL VITAMIN WORLD LSE

 

WARWICK MALL

Warwick, Rhode Island

 

Lease to

 

VITAMIN WORLD

 

FROM THE OFFICE OF:

 

Goulston & Storrs

400 Atlantic Avenue

Boston, Massachusetts 02110-3333

 

1

--------------------------------------------------------------------------------


 

WARWICK MALL

 

INDEX TO LEASE

 

Article

 

Caption

 

Page

 

 

 

 

 

I.

 

BASIC DATA

 

1

 

 

 

 

 

II.

 

PREMISES

 

2

 

 

 

 

 

III.

 

TERM OF LEASE

 

3

 

 

 

 

 

IV.

 

MINIMUM RENT

 

4

 

 

 

 

 

V.

 

PERCENTAGE RENT

 

4

 

 

 

 

 

VI.

 

CONDITION OF PREMISES

 

8

 

 

 

 

 

VII.

 

ADDITIONAL RENT - TAXES

 

9

 

 

 

 

 

VIII.

 

MAINTENANCE AND OPERATION; TENANT’S CONTRIBUTION

 

11

 

 

 

 

 

IX.

 

UTILITIES

 

13

 

 

 

 

 

X.

 

USE OF PREMISES

 

13

 

 

 

 

 

XI.

 

OTHER STORES

 

20

 

 

 

 

 

XII.

 

PROMOTIONAL OR MARKETING FUND

 

20

 

 

 

 

 

XIII.

 

MAINTENANCE OF BUILDING, ETC.

 

21

 

 

 

 

 

XIV.

 

INDEMNITY AND LIABILITY INSURANCE

 

23

 

 

 

 

 

XV.

 

LANDLORD’S ACCESS TO PREMISES

 

25

 

 

 

 

 

XVI.

 

INSURANCE

 

25

 

 

 

 

 

XVII.

 

DAMAGE CLAUSE

 

26

 

 

 

 

 

XVIII.

 

EMINENT DOMAIN

 

28

 

 

 

 

 

XIX.

 

BANKRUPTCY OR INSOLVENCY

 

29

 

i

--------------------------------------------------------------------------------


 

XX.

 

LANDLORD’S REMEDIES

 

30

 

 

 

 

 

XXI.

 

MISCELLANEOUS PROVISIONS

 

33

 

 

 

 

 

 

 

 

21.1.

Waiver

 

33

 

 

21.2.

Covenant of Quiet Enjoyment

 

34

 

 

21.3.

Status Report

 

34

 

 

21.4.

Notice to Mortgagee and/or Ground Lessor

 

35

 

 

21.5.

Assignment of Rents

 

35

 

 

21.6.

Mechanic’s Liens

 

36

 

 

21.7.

No Brokerage

 

36

 

 

21.8.

Definition of Additional Rent

 

36

 

 

21.9.

Landlord’s Fees and Expenses

 

36

 

 

21.10.

Invalidity of Particular Provisions

 

37

 

 

21.11.

Provisions Binding, Etc.

 

37

 

 

21.12.

Governing Law

 

37

 

 

21.13.

Recording

 

37

 

 

21.14.

Notices

 

37

 

 

21.15.

When Lease Becomes Binding

 

38

 

 

21.16.

Paragraph Headings

 

38

 

 

21.17.

Lease Superior or Subordinate to Mortgage and Sale-Leaseback

 

39

 

 

21.18.

Holding-Over

 

40

 

 

21.19.

Interest

 

40

 

 

21.20.

Price Index

 

40

 

 

21.21.

Expansion

 

41

 

 

21.22.

Other Agreements

 

44

 

 

21.26.

Intentionally Omitted

 

44

 

 

21.14.

REIT Financing Provision

 

44

 

 

21.26.

Intentionally Omitted

 

44

 

 

21.26.

Intentionally Omitted

 

44

 

 

21.27.

Intentionally Omitted

 

44

 

 

21.28.

Tenant’s Identity Representation

 

44

 

 

21.29.

Intentionally Omitted

 

45

 

 

21.30.

Special Right of Termination

 

46

 

 

 

 

 

 

Guarantee

 

 

Exhibit A - Plan

 

 

Exhibit B - Store Remodeling Regulations

 

 

 

ii

--------------------------------------------------------------------------------


 

INDENTURE OF LEASE

 

WARWICK MALL

 

THIS INDENTURE OF LEASE made as of the 20th day of August, 2003, by and between
WARWICK MALL L.L.C., a Rhode Island limited liability company, having a mailing
address c/o Bliss Properties, Inc., P.O. Box 2513, Providence, RI 02906-0513
(hereinafter referred to as “Landlord”), of the one part, and the Tenant named
in Section 1.1. below (hereinafter referred to as the “Tenant”) of the other
part.

 

W I T N E S S E T H:

 

ARTICLE I

Basic Data

 

Section 1.1.  The following sets forth basic data hereinafter referred to in
this lease, and, where appropriate, constitute definitions of the terms
hereinafter listed.

 

Tenant:  Vitamin World, Inc.

 

State of Incorporation:  Delaware.

 

Present Mailing Address of Tenant:  4320 Veterans Memorial Highway, Holbrook, NY
11741.

 

Tenant’s Trade Name: Vitamin World.

 

Lease Term:  Commencing on the date determined in accordance with the provisions
of Section 3.2. of this lease and continuing until the expiration of seven
(7) years (plus the partial calendar month, if any) from and after said
commencement date, unless sooner terminated as provided herein.

 

Minimum Rent Payment: For and with respect to the first (1st) and second (2nd)
twelve (12) full calendar month periods of the term of this lease (plus the
partial calendar month, if any, from and after the term commencement date), at
the rate of Sixty-seven Thousand Five Hundred and 00/100 DOLLARS ($67,500.00)
per annum, payable at the rate of Five Thousand Six Hundred Twenty-five and
00/100 DOLLARS ($5,625.00) per calendar month, and proportionately at such rate
for any partial month.

 

For and with respect to the third (3rd) through fifth (5th) twelve (12) full
calendar month periods of the term of this lease, at the rate of Seventy-five
Thousand and 00/100 DOLLARS ($75,000.00) per annum, payable at the rate of Six
Thousand Two Hundred

 

1

--------------------------------------------------------------------------------


 

Fifty and 00/100 DOLLARS ($6,250.00) per calendar month, and proportionately at
such rate for any partial month.

 

For and with respect to the sixth (6th) and seventh (7th) twelve (12) full
calendar month periods (being the balance) of the term of this lease, at the
rate of Eighty-two Thousand Five Hundred and 00/100 DOLLARS ($82,500.00) per
annum, payable at the rate of Six Thousand Eight Hundred Seventy-five and 00/100
DOLLARS ($6,875.00) per calendar month, and proportionately at such rate for any
partial month.

 

Percentage Rent Payment:  An amount equal to eight percent (8%) of the excess of
gross sales (as herein defined) over the Base gross sales figure determined as
follows:  said figure, with respect to each lease-year, shall be arrived at by
dividing the annual minimum rent paid for such lease-year by eight percent (8%).

 

Initial Promotional Charge:  At the rate of $208.33 per calendar month.

 

Sprinkler Charge:  50¢ per square foot of floor area contained within the
demised premises (as set forth in Section 2.1 hereof) per annum.

 

Security Deposit:  None.  (See Section 21.28.)

 

Guarantor of Tenant’s Obligations:  None. (See Section 21.28.)

 

Use:  Only as a first-class, high-quality retail store for the display and sale
of vitamins, food supplements and sports nutrition products, and as incidental
thereto, for the display and sale of health and beauty aids and incidental items
such as literature related thereto, provided that in no event shall the area
devoted to the sale of such health and beauty items (and incidental items
related thereto) exceed fifteen percent (15%) of the sales area of the demised
premises.  The demised premises shall be used for no other purpose or purposes.

 

Subject to and without enlarging upon the foregoing enumerated, permitted use,
the Tenant’s operations in the demised premises shall always be of substantially
the same type, high quality and character (including, without limitation, types
of goods to be sold, pricing and other basic policies) as the other “Vitamin
World” shopping center retail store operations presently being conducted in the
New England area.

 

ARTICLE II.

Premises

 

Section 2.1.  The Landlord hereby leases to the Tenant and the Tenant hereby
leases from the Landlord, upon and subject to the terms and provisions of this
lease, the portion of the building (which portion is sometimes hereinafter
referred to as the

 

2

--------------------------------------------------------------------------------


 

“demised premises”) shown on Exhibit “A” hereto annexed and made a part hereof
as Vitamin World containing approximately 1,500 square feet of floor area.

 

Excepting and reserving to the Landlord the roof and exterior walls of the
building or buildings of which the demised premises are a part; and further
reserving to the Landlord the right to place in the demised premises (in such
manner as to reduce to a minimum the interference with the Tenant’s use of the
demised premises) utility lines, pipes, and the like, to serve premises other
than the demised premises, and to replace and maintain and repair such utility
lines, pipes and the like in, over and upon the demised premises as may have
been installed in the building.

 

Section 2.2.  The term “Shopping Center” wherever used in this lease is hereby
defined to mean only the “Developer’s Tract” portion of the Warwick Mall
development (located in Warwick, RI, and comprised of three (3) tracts; namely,
the Developer’s Tract, the Macy’s Tract and the Filene’s Tract) as indicated on
said Exhibit “A”, including any and all structures, parking facilities,
roadways, common facilities and the like built (or to be built) thereon, as the
same may from time to time be reduced by eminent domain takings, dedications to
public authorities, or exclusions by the Landlord (by written notice to the
Tenant) of portions thereof, or increased by the addition of other lands
together with structures and the like thereon which may from time to time be
designated by the Landlord, by written notice to the Tenant, as constituting a
part of the Shopping Center.  Anything in this lease to the contrary
notwithstanding, it is expressly understood and agreed that the designation or
use from time to time of portions of the Shopping Center as common areas shall
not restrict the Landlord’s use, as it determines for its exclusive benefit, of
such areas for buildings or structures and/or for retail or such other purposes
as the Landlord shall determine, including, without limitation, the expansion or
remodeling of the Shopping Center to include one or more converted or new
department stores, other Major Stores and small stores (on the present and/or
additional levels), the Landlord hereby reserving the unrestricted right to
build, add to, subtract from, lease, license, relocate and/or otherwise use
(permanently and/or temporarily) any buildings, structures and roadways anywhere
upon, and make use of areas within, the Shopping Center, including but without
limitation, the right to erect and maintain any number of so-called “kiosks”,
etc., anywhere within the enclosed malls or other common areas of the Shopping
Center, for retail or such other purposes as Landlord shall determine.

 

ARTICLE III.

Term of Lease

 

Section 3.1.  TO HAVE AND TO HOLD the demised premises unto the Tenant for the
term specified in Section 1.1 hereof unless sooner terminated as provided
herein.

 

Section 3.2.  The term hereof shall commence on the earlier to occur of: 
(i) November 1, 2003, or, if later, forty-five (45) days after delivery of
possession of the demised premises to the Tenant as herein provided (see
Section 21.28); or (ii) the date that the Tenant first opens for business in the
demised premises.  The parties hereto agree, upon demand of the other, to
execute a supplemental instrument expressing the commencement and termination
dates of the term hereof when the commencement date has been determined.

 

3

--------------------------------------------------------------------------------


 

Section 3.3.  The Tenant, subsequent to the delivery of possession and prior to
the commencement of the term hereof, shall be permitted to install fixtures and
other equipment, and do other work, provided, however, that such activities of
the Tenant shall not interfere with construction work of the Landlord or the
conduct of business or construction work of other tenants or occupants in the
Shopping Center.

 

Section 3.4.  In the event the Tenant shall have failed to complete the Tenant’s
work in accordance with the provisions of Section 6.2 of this lease and to have
opened the demised premises for business by the term commencement date
determined in Section 3.2 of this lease, then all of Tenant’s charges hereunder
nevertheless shall commence on that date at the rates specified or determined in
accordance with the provisions of this lease, but if the Tenant still has not so
opened for business by the date that is thirty (30) days after said term
commencement date, then from and after the end of such 30-day period minimum
rent shall accrue hereunder and be payable at the rate of one-fifteenth (1/15th)
of the monthly amount of the Tenant’s initial minimum rent per day until the
Tenant shall open for business.

 

ARTICLE IV.

Minimum Rent

 

Section 4.1.  The Tenant covenants and agrees to pay without notice, demand or
offset to the Landlord, minimum rent for said premises at the rate(s) specified
in Section 1.1 hereof, and proportionately at such rate for any partial month
occurring at the commencement of the term hereof, which minimum rent shall be
paid monthly, in advance, on the first day of each and every calendar month
during the term hereof, the first such payment to be made on the commencement of
the term of this lease.  All checks for rent and all other charges payable under
this lease shall be made payable to Warwick Mall and shall be sent, until
further notice from Landlord, to Warwick Mall, c/o Bliss Properties, P.O. Box
25l3, Providence, R.I. 02906.  For and with respect to each installment of
minimum rent that is not received by the Landlord within five (5) days after the
date when due, the Tenant shall pay to the Landlord on demand, as additional
rent, a late charge in an amount equal to five percent (5%) of the amount of the
overdue payment for the purpose of defraying Landlord’s administrative expenses
relative to handling such overdue payment.

 

ARTICLE V.

Percentage Rent

 

Section 5.1.  In addition to the minimum rent specified in ARTICLE IV above, and
as part of the total rent to be paid by the Tenant to the Landlord, the Tenant
covenants and agrees to pay to the Landlord, as aforesaid, as percentage rent
for each lease-year (as hereinafter defined) of the term hereof, a sum equal to
the percentage of gross sales specified in Section 1.1 hereof, multiplied by the
amount by which gross sales (as hereinafter defined) during such lease-year
exceeds the Base gross sales specified in Section 1.1 hereof, if there is any
such excess.

 

4

--------------------------------------------------------------------------------


 

For any lease-year with respect to which the minimum rent paid by the Tenant
under this lease is, or is abated, refunded or otherwise for any reason reduced
to, a sum which is less than the total amount of minimum rent specified in
Section 1.1 hereof as payable for such lease-year, the Base gross sales figure
shall be reduced proportionately to the same extent as the amount of minimum
rent actually paid by the Tenant hereunder for and with respect to such
lease-year bears to the minimum rent stated as payable for such lease-year in
said Section 1.1.  In addition, to the extent that any lease-year constitutes
less than a full twelve (12) calendar month period, the Base gross sales figure
shall be reduced proportionately to the same extent as the number of days in
such lease-year bears to 365.  In the event the Tenant is not open for business
during the days and hours required hereunder, then, in addition to all other
remedies available hereunder, the Base gross sales figure shall be
proportionately reduced.

 

Section 5.2.  Lease-years shall be the twelve month periods from February 1
through January 31.  However, the first lease-year shall run from the date
Tenant first opens for business in the demised premises through the 31st day of
January immediately following; and the last lease-year shall run from the
previous February 1 through the date of the expiration or earlier termination of
the term of this lease.

 

Section 5.3.  The phrase “gross sales”, as used in this lease, is hereby defined
to mean the dollar aggregate of:

 

(a)           the sales prices of all goods, wares and merchandise sold, and the
charges for all services performed by the Tenant in, at, on or from the demised
premises, whether made for cash, on credit, or otherwise, without reserve or
deduction for inability or failure to collect, including but not limited to such
sales and services (i) where the orders therefor originate at and are accepted
by the Tenant in the demised premises but delivery or performance thereof is
made from or at any place other than the demised premises, (ii) pursuant to
mail, telegraph, telephone, video, electronic, computer or other
technology-based systems whether existing now or developed in the future, or
other similar orders made, received or filled at or from the demised premises,
(iii) by means of mechanical and other vending devices in the demised premises,
(iv) as a result of transactions originating upon the demised premises, and/or
(v) which the Tenant in the normal and customary course of its operations would
credit or attribute to its business upon the demised premises, or any part or
parts thereof; and

 

(b)           all moneys or other things of value received by the Tenant from
its operations at, in, on or from the demised premises which are neither
included in nor excluded from gross sales by the other provisions of this
definition.

 

“Gross sales” shall not include:  (a) the exchange of merchandise between stores
of the Tenant where such exchanges are made solely for the convenient operation
of the Tenant’s business and not for the purpose of consummating a sale which
has theretofore been made at, in, on or from the demised premises and/or for the
purpose of depriving the

 

5

--------------------------------------------------------------------------------


 

Landlord of the benefit of a sale which otherwise would have been made at, in,
on or from the demised premises; or (b) returns to shippers or manufacturers; or
(c) sales of fixtures after use thereof in the conduct of the Tenant’s business
in the demised premises; and there shall be deducted from gross sales:  (i) cash
or credit refunds made upon transactions included within gross sales, not
exceeding the selling price of merchandise returned by the purchaser and
accepted by the Tenant, and (ii) the amount of any city, county, state or
federal sales, luxury, or excise tax on such sales which is both (a) added to
the selling price or absorbed therein, and (b) paid to the taxing authority by
the Tenant.

 

The phrase “gross sales” shall also include such gross sales made by any
sublessee, concessionaire, licensee or otherwise at, in, on or from the demised
premises; and such gross sales made by sublessees, concessionaires, licensees,
or otherwise, shall be included in the reports provided for in this lease (but
the foregoing shall not be construed to give the Tenant the right to sublease,
concession or license, which right shall be governed by the provisions of
ARTICLE X hereof).

 

Section 5.4.  The Tenant agrees without notice or demand from the Landlord to
deliver to the Landlord, within twenty (20) days after the end of each calendar
month during the term hereof, a complete statement signed by an executive or
other authorized agent of the Tenant, showing gross sales for the preceding
month.  The Tenant shall utilize cash registers equipped with sealed continuous
and cumulative totals (or computer equipment performing substantially similar
functions) to record all gross sales and which shall number consecutive rings. 
The Tenant agrees to maintain accounting controls and books of account in form
adequate for auditing purposes, in accordance with generally accepted accounting
principles to assure the proper recording of all gross sales and the exclusions
and deductions therefrom provided in Section 5.3 hereof.

 

For the purposes hereof, the term “Percentage Rent Periods” shall, in light of
the fact that lease-years end on January 31, be the quarter-annual periods
ending on January 31, April 30, July 31, and October 31 of each year during the
term of this lease and any partial such periods occurring at the beginning and
the end of the term of this lease.

 

The Tenant agrees without notice or demand from the Landlord, within twenty (20)
days after the end of each Percentage Rent Period (accompanied by the monthly
statement showing gross sales for the preceding calendar month), to pay to the
Landlord on account of percentage rent a sum equal to the percentage of gross
sales specified in Section 1.1 hereof, multiplied by the amount by which gross
sales during such Percentage Rent Period exceeds one-quarter (1/4) of the
applicable Base gross sales.

 

The Tenant agrees, without notice or demand from the Landlord, within forty-five
(45) days after the end of each lease-year, to cause a statement of the gross
sales of the Tenant made at, in, on and/or from the demised premises for such
lease-year to be certified by a financial executive officer of the Tenant
(subject to further verification as provided in Section 5.5), and a copy of such
statement certified by such officer shall be delivered by the Tenant to the
Landlord within such 45-day period, and such statement shall be accompanied by
check of the Tenant for the balance of the percentage rent, if any, payable with
respect to such prior lease-year.  In the event that the Tenant’s quarterly
payments of percentage rent for and with respect to a lease-year shall in the
aggregate exceed the percentage rent payable by the Tenant for the entire
lease-year, the Landlord agrees to apply any such excess against the minimum
rent next due under this lease.

 

6

--------------------------------------------------------------------------------

 

All statements deliverable by the Tenant to the Landlord under this lease shall
be delivered to the place where rent is then payable, or to such other place or
places as the Landlord may from time to time direct by written notice to the
Tenant.

 

Section 5.5.  The Landlord shall have the right, upon at least five (5)days
notice and at any time within thirty-six (36) months after receipt of the annual
statement of gross sales of the Tenant required to be furnished pursuant to
Section 5.4 above, to audit all of the books of account, documents, records,
returns, papers, sales tax returns, original sales records (including, without
limitation, cash register tapes, sales slips, bank statements and deposit slips,
credit-card records, mail orders, telephone orders, computer records and such
other sales records, if any, which would normally be examined by an independent
accountant pursuant to generally accepted auditing standards in performing an
audit of the Tenant’s gross sales) and files of the Tenant relating to gross
sales for any lease-year; and the Tenant, on request of the Landlord, shall make
all such matters available for such examination at the Shopping Center or, at
the Tenant’s option, at the Tenant’s corporate office provided the same is
located in the eastern continental United States.  If the Landlord shall have
such an audit made for any lease-year, and the gross sales shown by the Tenant’s
statement for such lease-year shall be found to be understated by more than
three percent (3%), or the Tenant fails to make available for such audit the
aforesaid books of account and other documents and records reasonably requested
in order to complete such audit in accordance with generally accepted auditing
standards, then the Tenant shall pay to the Landlord on demand the cost of such
audit (and in any event the next two future annual statements of gross sales
shall be certified by an independent certified public accountant).  In any
event, the Tenant shall promptly pay to the Landlord any deficiency in
percentage rent plus interest at the rate set forth in Section 21.19 from the
date such payment should have been made to the date that such payment is
received by Landlord.  In the event the gross sales shown by the Tenant’s
statement for any two (2) lease-years of the term shall be found to have been
understated by more than four percent (4%) in each instance, or for any one
(1) lease-year of the term shall be found to have been understated by more than
eight percent (8%), or the Tenant fails to make available for such audit the
aforesaid books of account and other documents and records reasonably requested
in order to complete such audit in accordance with generally accepted auditing
standards, then the Landlord, in addition to all other remedies available at law
or in equity or pursuant to the other provisions of this lease, shall have the
right to terminate this lease upon written notice to the Tenant.  Such
examination and audit may be made by any accountant designated in writing by the
Landlord from time to time.

 

Section 5.6.  Computation of the percentage rent specified herein shall be made
separately with regard to each lease-year of the term hereof; it being
understood and agreed that the gross sales of any lease-year and the percentage
rent due thereon shall have no bearing on, or connection with, the gross sales
of any other lease-year of the term hereof.  It is further understood and agreed
that the Landlord shall in no event be construed or held to be a partner or
associate of the Tenant in the conduct of the Tenant’s business, nor shall the
Landlord be liable for any debts incurred by the Tenant in the conduct of the
Tenant’s business; but it is understood and agreed that the relationship is and
at all times shall remain that of landlord and tenant.

 

7

--------------------------------------------------------------------------------


 

ARTICLE VI.

Condition of the Premises

 

Section 6.1.  Tenant acknowledges that it is fully aware of the condition of the
demised premises and agrees to take the same on a strictly “as is” basis without
any warranty, representation or obligation whatsoever on the part of the
Landlord with respect thereto.

 

Section 6.2.  Tenant shall completely remodel the demised premises in the manner
to outfit the same for its use; but all such remodeling work shall meet the
following requirements:  (i) same shall be done in a good and first-class
workmanlike manner; (ii) same shall not adversely affect the structural strength
of the demised premises or the building of which they are a part; (iii) Tenant
shall abide by all applicable laws, ordinances and insurance requirements, and
Tenant shall first provide to Landlord adequate evidence of insurance; (iv) such
remodeling shall be done by contractor(s) and in full conformity with plans and
specifications, which shall first require Landlord’s written approval; (v) such
remodeling shall be done at such times and in such manner so as not to interfere
in any manner with the continued conduct of business in the Shopping Center or
with any work being performed by Landlord or any other occupants of the Shopping
Center and, without limitation, the Tenant shall use every legal effort to
prevent work stoppages of any kind attributable to work being performed by or on
behalf of the Tenant (and shall require provisions in its contracts permitting
it to do so); and (vi) such remodeling shall conform in every respect to the
“Store Remodeling Regulations” set forth on Exhibit “B” hereto annexed and
hereby made a part hereof.

 

In any event, however, all such remodeling shall be completed by Tenant,
including construction and installation of all leasehold improvements and
equipping the demised premises with new trade fixtures and all personal property
necessary or proper for the operation of Tenant’s business, and the demised
premises shall be officially opened for business to the public, not later than
the date determined in accordance with the provisions of Section 3.2. of this
lease.

 

Section 6.3.  As part of Tenant’s said remodeling, Tenant shall install a
temporary barricade to be put in front of the demised premises prior to
commencing and until Tenant has completed remodeling of the demised premises and
is ready to open for business. The exact location and all specifications of said
barricade shall be reflected in Tenant’s plans and specifications for its
remodeling which as aforesaid shall be subject to Landlord’s prior written
approval.

 

Tenant agrees to furnish and install a sign or signet indicating that Tenant is
coming to Warwick Mall which will be placed on said barricade.  The exact size,
type, location and wording of said sign shall be subject to Landlord’s prior
written approval.

 

Section 6.4.  Certain details of the construction of the Shopping Center may
change, including the area, height and number of levels above or below grade,
but, subject to other provisions of this lease, the position of the demised
premises shall be substantially as shown on Exhibit “A”.  Nothing in Exhibit “A”
shall be treated as a representation that any or all of the buildings, or any
other improvements or facilities, for which provision is made thereon shall be
constructed, or that such buildings, etc. will be or continue to be located,
precisely within the areas shown on Exhibit “A”, or that such

 

8

--------------------------------------------------------------------------------


 

buildings, etc. will be or continue to be of the dimensions or shapes (or
occupied by any particular retail store) shown, it being the intention of
Exhibit “A” only generally to show diagrammatically, rather than precisely, the
current status and possible development of the Shopping Center as presently
contemplated.

 

ARTICLE VII.

Additional Rent - Taxes

 

Section 7.1. The Landlord shall pay, or cause to be paid, before the same become
delinquent, all general and special taxes, including existing and future
assessments for road, sewer, utility and other local improvements and other
governmental charges (hereinafter collectively referred to as “real estate
taxes”) which may be lawfully charged, assessed, or imposed upon or relating to
all or any portion of the Landlord’s Tax Tract (as hereinafter defined) on both
land and all structures and other improvements thereon; provided however, that
if authorities having jurisdiction assess real estate taxes on any of the same
which the Landlord deems excessive, the Landlord may defer compliance therewith
to the extent permitted by the laws of the State of Rhode Island so long as the
validity or amount thereof is contested by the Landlord in good faith and so
long as the Tenant’s occupancy of the demised premises is not disturbed or
threatened.  For the purposes hereof, the term “Landlord’s Tax Tract” shall mean
the portion(s) of the entire Warwick Mall development owned by (or ground leased
to) Landlord from time to time (currently being the Developer’s Tract and the
theater tract portion of the Macy’s Tract, all as shown on Exhibit “A”) and any
other portions thereof for which Landlord is responsible to pay the real estate
taxes.

 

Section 7.2.  The Tenant shall pay all such taxes which may be lawfully charged,
assessed, or imposed upon all fixtures and equipment of every type and also upon
all personal property in the demised premises, and the Tenant shall pay all
license fees and other charges which may lawfully be imposed upon the business
of the Tenant conducted upon the demised premises.

 

Section 7.3.  Tenant shall, during the term of this lease, pay to Landlord that
portion of the taxes and other governmental charges set forth in Section 7.1
above as shall result from multiplying the same by a fraction, the numerator of
which is the total square footage of floor area of the demised premises, and the
denominator of which is the total square footage of leased floor area of all
store premises within the buildings located on the Landlord’s Tax Tract as of
the first day of each applicable tax year during the term hereof; provided,
however, with respect to any buildings located on the Landlord’s Tax Tract (and
any land appurtenant thereto) which are now or hereafter separately owned or
assessed, at the Landlord’s option, the taxes and assessments relating thereto
shall be deemed not to be real estate taxes hereunder, and in such event, there
shall be excluded from the denominator of such fraction the floor area of such
separately owned or assessed building(s).  In particular, but without
limitation, with respect to the J.C. Penney Department Store located on the
westerly side of the Shopping Center, which is now separately assessed directly
to said occupant thereof for building taxes, so long as such building remains so
occupied and so separately assessed it is agreed that Tenant shall not be
required to share in any portion of real estate taxes or assessments
attributable to said

 

9

--------------------------------------------------------------------------------


 

J.C. Penney Building; and, in exchange, it is agreed that the square footage of
floor area of said Penney Building shall be excluded from the denominator in the
determination of Tenant’s share of taxes in accordance with this lease.  Without
limiting the generality of the foregoing, in any event there shall also be
excluded from the denominator of such fraction the floor area of non-selling
mezzanines (if any), malls, passageways, service corridors, common (employee
and/or public) bathrooms, governmental offices, management and superintendent
and any other mall offices, mall storage areas, mall utility rooms and mall
sprinkler rooms, all outside and all above-grade level and below-grade level
areas and facilities, all parking and loading areas and facilities and other
common areas and facilities (including any such areas where retail modular units
may be located or where used periodically for seasonal or other temporary units)
and, without limitation, there shall be excluded from the denominator of such
fraction the square footage of floor area of the Major Stores on the Landlord’s
Tax Tract (and, for the purposes of this lease, a “Major Store” is defined to
mean a store containing at least fifteen thousand (15,000) square feet of floor
area).  Reference is made to the fact that a Major Store (such as the former
Caldor store) on the Landlord’s Tax Tract may be recaptured by the Landlord. 
Accordingly, when the floor area formerly contained in any such Major Store
actually is leased by Landlord and occupied as non-Major Store space which
otherwise pursuant to the foregoing provisions would be included in the
denominator on which the calculation of the Tenant’s share of real estate taxes
is based, such floor area shall be so included; until such time, such floor area
shall continue to be excluded from the denominator in calculating the charges to
be shared under the provisions of this Section.

 

Tenant’s fractional share of such taxes shall be equitably adjusted for and with
respect to the first and last partial tax years (if any) of the term of this
lease.  Where the applicable tax bills and computations are not available prior
to the end of the term hereof, then a tentative computation shall be made on the
basis of the previous year’s taxes payable by Tenant, with a final adjustment to
be made between Landlord and Tenant promptly after all bills and computations
are available for such period.

 

Tenant’s pro rata share of said taxes shall be due and payable within ten
(10) days after receipt by Tenant of Landlord’s invoice plus a copy of the tax
bills involved.  However, Tenant shall make monthly tax deposits with Landlord
(along with payments of minimum rent) in an amount equal to one-twelfth (1/12th)
of Tenant’s annual pro rata share of such taxes as reasonably estimated by
Landlord (taking into account relevant factors including the prior year’s
taxes), with a final adjustment to be made between the parties as soon as said
pro rata share has been determined.

 

In every case, real estate taxes shall be adjusted to take into account any
abatement or refund thereof paid to the Landlord by the taxing authorities, less
all of the Landlord’s costs of securing such abatement or refund (the Landlord
having the sole right to contest real estate taxes).  If Landlord shall elect to
contest such real estate taxes, Landlord shall be entitled to bill Tenant for
its said pro rata share of the costs and expenses thus incurred by Landlord as
and when the same are incurred, and the same shall constitute part of such real
estate taxes (in which event, to the extent that Landlord has so billed and
received from Tenant payment of such costs and expenses, the same

 

10

--------------------------------------------------------------------------------


 

shall not be deducted as aforesaid from the abatement or refund, if any,
ultimately received with respect thereto).

 

Section 7.4.  In an attempt to reduce the potential tax burden on the Shopping
Center by controlling costs for off-site improvements which are or may hereafter
be required by governmental authorities in connection with the present or future
development of the Shopping Center (for example: highway improvements, sewer and
water facilities, park improvements), Landlord may agree with such governmental
authorities to be responsible for the construction of such off-site
improvements.  In such case upon notice from Landlord, Tenant shall pay to
Landlord, as additional rent and in substitution, in whole or in part, for any
special district real estate taxes or betterment assessment relating to such
improvements which could otherwise be imposed against the Shopping Center if
such improvements were constructed under governmental responsibility, an annual
charge representing Tenant’s pro rata share of the amortized cost of such
facilities.  Tenant’s pro rata share of such costs shall be computed in the same
manner as used to compute Tenant’s pro rata share of real property taxes as
provided in Section 7.3 above.  This annual charge shall be paid by Tenant in
equal monthly installments, in advance, on the first day of each calendar month
during the term of this lease.

 

Section 7.5.  The foregoing provisions of this ARTICLE VII are predicated upon
the present system of taxation in the State of Rhode Island.  Should any
governmental authority having jurisdiction over all or any portion of the
Shopping Center impose a tax and/or assessment of any kind or nature upon,
against, measured by or with respect to the rentals payable by tenants on
Landlord’s Tax Tract to the Landlord or with respect to the ownership of the
land and buildings comprising the Landlord’s Tax Tract by the Landlord (or any
individual or entity forming the Landlord), either by way of substitution for
all or any part of the present ad valorem real estate taxes or in addition
thereto, then such tax and/or assessment shall be deemed to constitute real
estate taxes for the purposes of this lease and the Tenant shall be obligated to
pay its proportionate share thereof as set forth in Section 7.3 hereof.  
Further, if there is any other change in the system of taxation (other than as
set out immediately above) which is in substitution of the present system,
Tenant shall be responsible for its fair and equitable share thereof, taking
into account the prorations provided for in this ARTICLE VII.

 

ARTICLE VIII.

Maintenance and Operation;

and the Tenant’s Contribution

 

Section 8.1.  The Landlord shall cause all parking facilities of the Shopping
Center, including lighting thereof, to be maintained in reasonably good repair
and in reasonably clean condition at all times during the term of this lease. 
Plowing of snow from the parking areas will be provided by Landlord, but
reasonable stockpiling thereof shall be permitted.

 

The Landlord agrees that the Tenant may during the term hereof, with others,
have the non-exclusive right to use, subject to other provisions hereof, the
parking facilities of the Shopping Center for the accommodation and parking of
such automobiles of the

 

11

--------------------------------------------------------------------------------


 

Tenant, its officers, agents and employees, and its customers while shopping in
the Shopping Center.

 

The Tenant agrees to cause its officers, agents, employees, contractors,
licensees and concessionaires to park their cars only on such areas as the
Landlord may from time to time designate as employee parking areas, and such
employee parking areas may be located outside of the entire Shopping Center
development, provided the same shall be within a reasonable distance of the
Shopping Center.  The Tenant shall furnish to the Landlord, within five (5) days
following the request of the Landlord therefor, the automobile license numbers
of the vehicles customarily used by the Tenant and the Tenant’s officers,
agents, employees, contractors, licensees and concessionaires.  If any officer,
employee, agent, contractor, licensee or concessionaire of the Tenant shall park
his or her car other than in designated employee parking areas, the Landlord
shall have the right and privilege to have any such car towed away at the
Tenant’s expense.

 

With respect to the enclosed malls, the same shall be maintained (including
lighting) by Landlord in a reasonably neat and clean condition throughout the
term of this lease, reasonably heated when required, and reasonably air
conditioned when required.  Landlord may at any time close temporarily the
common areas (including, without limitation, the parking facilities and
roadways) or any portion thereof to make repairs or changes to prevent the
acquisition of public rights therein, or to discourage noncustomer parking, and
may do such other acts in and to the common areas as in its judgment may be
desirable to improve the convenience thereof.

 

Section 8.2. The Landlord shall, as aforesaid, maintain and repair the Shopping
Center common areas and parking facilities intended to service the demised
premises; and Tenant agrees to pay to the Landlord, on account of the Tenant’s
share of the costs and expenses relating thereto, as additional rent, an amount
initially equal to $31,050.00 (calculated, as agreed upon, by multiplying the
1,500 sq. ft. floor area of the demised premises set forth in Section 2.1 above
by $18, and then adding to that product 15% thereof as an administrative charge)
per annum payable in twelve equal, monthly installments on the first day of each
and every month, in advance, included within the term hereof, the first such
payment to be made on the term commencement date.  For any fraction of a
calendar month at the beginning or end of the term, the monthly payment
hereunder shall be prorated.  The Tenant’s charge under this Section (the
“Tenant’s Maintenance Charge”) shall be subject to increase during each calendar
year contained within the term of this lease.  In that regard, on the first
January 1 included within the term of this lease (such date and each ensuing
anniversary thereof being referred to hereinafter, for the purposes hereof, as a
“Maintenance Charge Adjustment Date”), and on each Maintenance Charge Adjustment
Date thereafter during the term of this lease, the Tenant’s Maintenance Charge
shall be increased to an amount equal to one hundred two percent (104%) of the
annual (and corresponding monthly) amount thereof then in effect immediately
before the Maintenance Charge Adjustment Date in question (for example, the
annual Tenant’s Maintenance Charge for 2004 shall be ($31,050.00) (104%) =
$32,292.00; the annual Tenant’s Maintenance Charge for calendar year 2005 shall
be ($32,292.00) (104%) = $33,583.68, etc., and each such increased figure shall
then become the Tenant’s Maintenance Charge and shall remain in effect until the
next such Maintenance Charge Adjustment Date.

 

12

--------------------------------------------------------------------------------


 

Except for the aforesaid Tenant’s Maintenance Charge, the Tenant shall not be
required hereunder to pay any charge to the Landlord on account of common area
maintenance.

 

ARTICLE IX.

Utilities

 

Section 9.1.  The Tenant shall pay for all utilities consumed in the demised
premises from the date of delivery of possession thereof by the Landlord to the
Tenant through the end of the term of this lease, including, but not limited to,
gas, steam, water, electricity, sewer charges, and the like, including all
utilities necessary for heating and air conditioning the demised premises.  In
the event that from time to time the Landlord shall elect to, or contract to,
supply any of such utilities (including, for the purposes hereof, internet
access, or other technology or communication services) to the demised premises,
the Tenant agrees to purchase the same from the Landlord or the Landlord’s
designees, provided the rate does not exceed the rate which the Tenant would be
required to pay to purchase the same from the provider furnishing the same to
the Shopping Center; and, in the event that from time to time utility
service(s) are available to the Shopping Center in whole or in part from various
or multiple providers, the Landlord shall have the right to choose the
provider(s) which from time to time shall furnish such utility service(s) to the
Shopping Center.

 

Section 9.2.  The Landlord has provided and installed a sprinkler main to the
demised premises.  The Tenant agrees to pay monthly, in advance on the first day
of each calendar month, as additional rental, an amount equal to one-twelfth
(1/12) of the product of the per-square-foot charge specified in Section 1.1
hereof and the square footage of floor area of the demised premises specified in
Section 2.1 hereof, and proportionately at such rate for any partial month.  Any
modifications or additions required to the portion of the existing sprinkler
system serving the demised premises will be at the Tenant’s sole cost and
expense.

 

ARTICLE X.

Use of Premises

 

Section 10.1.  It is understood, and the Tenant so agrees, that the demised
premises during the term of this lease shall be used and occupied by the Tenant
only for the purposes specified as the use thereof in Section 1.1 of this lease,
and for no other purpose or purposes.  Moreover, the Tenant always shall conduct
its business operations in the demised premises in a fashion consistent in all
respects with the image of a first-class retail operation located in a
first-class regional enclosed mall shopping center.  Further, without in any
manner enlarging upon (and notwithstanding) the permitted use specified in
Section 1.1, the Tenant agrees to comply with the use restrictions and all
provisions set forth in Exhibit “C” hereto annexed and made a part hereof.

 

Section 10.2.  The Tenant further agrees to conform to the following provisions
during the entire term of this lease:

 

13

--------------------------------------------------------------------------------


 

(a)           The Tenant shall always conduct its operations in the demised
premises under its present trade name set forth in Section 1.1, or such other
trade name to which all or substantially all then existing “Vitamin World”
retail operations are changed provided that such trade name will not conflict
with the trade name of any other tenant of the Shopping Center;

 

(b)           No sales or promotions may be conducted within the demised
premises other than in the normal course of the Tenant’s continuing business
operations therein. Without limiting the generality of the foregoing, no
auction, fire, bankruptcy, “lost our lease” or “going out of business sales” (or
the like, however denominated) may be conducted within the demised premises. 
The Tenant shall display, sell and advertise only first-quality merchandise and
not any seconds or damaged goods, and shall never conduct any “outlet”,
warehouse or like discount operations, in or from the demised premises;

 

(c)           The Tenant shall not use any area outside of the demised premises,
including, without limitation, the malls or sidewalks adjacent to the demised
premises or the recessed vestibules, if any, of the demised premises for
business purposes (including, without limitation, the sale or display of
merchandise or the distribution of handbills or advertising of any type). 
Without limitation, the Tenant shall conduct business in the demised premises in
such manner that the Tenant’s customers and invitees shall not collect, line up
or linger outside of the demised premises;

 

(d)           The Tenant shall keep the display windows of the demised premises
clean and shall keep the same electrically lighted during such periods of time
as windows throughout a major portion of the Shopping Center development are
kept lighted, and for this purpose shall install and maintain a mechanical
time-clock.  In no event shall Tenant place advertisements relating to internet
shopping in the display windows of the demised premises or redirect sales from
the demised premises to an internet website;

 

(e)           The Tenant shall receive and deliver goods and merchandise only in
the manner, at such times, and in such areas, as may be designated by the
Landlord; and all trash, refuse, and the like, shall be kept in covered metal
cans (or other customary, suitable and adequate containers), which metal cans
(or other such containers) shall be kept within the demised premises at all
times, and in no event stored outside of the same.  All trash, refuse and the
like shall be separated and otherwise be disposed of as required by applicable
law.  The Tenant agrees to fully cooperate with the Landlord in any recycling
programs instituted by the Landlord.  If provision is made by the Landlord for
trash removal by a contractor

 

14

--------------------------------------------------------------------------------


 

(and/or the purchase or rental of compactors or dumpsters, or both), the Tenant
agrees to use said contractor, etc., for its trash removal and to pay when due
all charges at the rates established therefor from time to time provided such
rates are reasonably competitive for similar services in the area.  If the
Tenant fails so to pay for trash removal, the Landlord shall have the same
remedies (even if such payment is due to such contractor and not to the
Landlord) as the Landlord has for nonpayment of rent hereunder;

 

(f)            The Tenant shall not place on the exterior of the demised
premises any signs (including, but without limitation, any signage on interior
and exterior surfaces of windows, doors, and entrance lobbies, and storefront
area signs facing and visible from the enclosed mall – all of which are
considered exterior signage for the purposes of this clause), including
replacements thereof, other than those which shall first have been approved by
the Landlord.  The aforesaid signs initially desired by the Tenant shall be
indicated in the Tenant’s plans and specifications to be submitted to the
Landlord for approval and no signs not so approved shall ever be placed as
aforesaid.  All interior signs must be professionally prepared and shall be
reasonably limited in number;

 

(g)           The Tenant shall not perform any act or carry on any practice
which may injure the demised premises or any other part of the Shopping Center,
or cause any offensive odors or vibrations or loud noises (including, but
without limitation, the use of loudspeakers), or constitute a nuisance or menace
to any other occupant or other persons in the Shopping Center, and in no event
shall any such noises, vibrations or odors be emitted from the demised premises;

 

(h)           The demised premises (as well as all doors and entryways thereto)
shall be kept open for business at least during the following:  (i) twelve (12)
hours per day six days a week as designated by the Landlord (and on Sundays and
holidays, and seasonal sales periods, for the number of hours designated by the
Landlord) provided (and to the extent) that at least 50% of the non-Major Store
tenants in the mall building of the Shopping Center are likewise required to
keep open or do in fact keep open for such days and hours, but in no event a
greater number of hours than that permitted by then applicable law; and
(ii) such other periods of time that at least one (1) of the so-called “anchor”
stores is open for business;

 

(i)            The Tenant shall at all times keep the demised premises fully and
adequately stocked and fixtured, so as to promote and facilitate maximum sales. 
The Tenant shall devote the maximum possible floor area of the demised premises
(and in any event not less than eighty percent (80%) of such floor area) to
selling space, and shall not use any portion of the

 

15

--------------------------------------------------------------------------------


 

demised premises for storage or other services, except for its operations in the
demised premises;

 

(j)            The Tenant shall at all times fully and adequately heat and/or
air-condition (as the circumstances require) the demised premises and shall at
all times abide by all so-called “energy” rules and regulations prescribed by
public authorities from time to time.  In no event shall the Tenant in any
manner “bleed” from the heating or air-conditioning provided for the enclosed
malls;

 

(k)           The Tenant and its employees of the demised premises will
participate as reasonably requested from time to time by the Landlord or its
mall manager in fire/safety evacuation drills;

 

(l)            The Tenant shall at all times provide handicap access to and
through the demised premises in accordance with all applicable laws (including
the Americans With Disabilities Act) and ordinances, and in accordance with all
directions, rules and regulations of the building inspector and other proper
officials of governmental agencies having jurisdiction thereof;

 

(m)          The Tenant shall employ throughout the term of this lease a full
staff in the demised premises in order properly to conduct business, including a
qualified store manager to manage and control the operations of the demised
premises.  The Tenant shall furnish the Landlord’s mall manager with the name,
address and telephone number of such store manager of the demised premises, so
that the Landlord will, at all times, be able to contact the store manager of
the demised premises;

 

(n)           The Tenant shall not use, transport, handle, store, release,
discharge or otherwise dispose of any oil, hazardous or toxic materials or
hazardous or toxic wastes in or about the Shopping Center.  The foregoing shall
constitute a continuing warranty and covenant which shall survive the expiration
of the term of this lease; and

 

(o)           The Tenant agrees that it and its employees and others connected
with the Tenant’s operations at the demised premises will abide by all
reasonable rules and regulations from time to time established by the Landlord
by written notice to the Tenant with respect to such Shopping Center.

 

The Tenant acknowledges that the foregoing obligations are material inducements
to the Landlord to enter into this lease, and in the event the Tenant defaults
therein the Landlord shall have all remedies available at law or in equity
including, without limitation, the right to terminate this lease as provided in
ARTICLE XX hereof.

 

16

--------------------------------------------------------------------------------

 

Section 10.3.  Notwithstanding any other provisions of this lease, the Tenant
covenants and agrees that it will not assign this lease or sublet (which term,
without limitation, shall include the granting of concessions, licenses, and the
like) the whole or any part of the demised premises without in each instance
having first received the express written consent of the Landlord.

 

In the event the Tenant seeks the Landlord’s consent pursuant to this
Section 10.3, the Tenant shall furnish the Landlord with such information
regarding the prospective assignee or sublessee as the Landlord may require,
including without limitation information regarding financial ability and
business experience relating to the uses permitted hereunder.  Notwithstanding
anything to the contrary in this lease, except as specifically permitted
pursuant to the following provisions of this Section 10.3, the Landlord may in
its sole discretion withhold its consent to any proposed assignment or
subletting.  In the case of any assignment or subletting, including any case
where the Landlord shall consent to such assignment or subletting, the Tenant
named herein (and any guarantor of the Tenant’s obligations) shall remain fully
liable for the obligations of the Tenant hereunder, including, without
limitation, the obligation to pay the rent and other amounts provided under this
lease; and the rights and interests of the assignee or sublessee shall be
subject to all of the terms and provisions of this lease, and such assignee or
sublessee shall have no greater rights, irrespective of the format of the
document of assignment or subletting, than would be available to Tenant
hereunder.  The provisions of this Section 10.3 prohibiting assignment shall
not, however, be applicable to an assignment of this lease by the Tenant to its
wholly owned subsidiary or immediate controlling corporation (for such period of
time as such corporation remains such a subsidiary or such a controlling
corporation, respectively, it being agreed that the subsequent sale or transfer
of stock resulting in a change in voting control, or any other
transaction(s) having the overall effect that such corporation ceases to be such
a subsidiary or such a controlling corporation, respectively, of the Tenant,
shall be treated as if such sale or transfer or transaction(s) were, for all
purposes, an assignment of this lease governed by the provisions of this
Section 10.3), provided (and it shall be a condition of the validity of any such
assignment) that such wholly owned subsidiary or such immediate controlling
corporation first agree directly with the Landlord to be bound by all of the
obligations of the Tenant hereunder, including, without limitation,  the
obligation to pay the rent and other amounts provided for under this lease, the
covenant to use the demised premises only for the purposes specifically
permitted under this lease and the covenant against further assignment; but, as
aforesaid, such assignment shall not relieve the Tenant (or any guarantor)
herein named of any of its obligations hereunder, and the Tenant (and any
guarantor) shall remain fully liable therefor.

 

For the purposes of this lease, the entering into of any management agreement or
any agreement in the nature thereof transferring control or any substantial
percentage of the profits and losses from the business operations of the Tenant
in the demised premises to a person or entity other than the Tenant, or
otherwise having substantially the same effect, shall be treated for all
purposes as an assignment of this lease and shall be governed by the provisions
of this Section 10.3.  In addition, for the purposes of this lease, the sale or
transfer (which term shall include, without limitation, the exchange, issuance
and redemption) of twenty-five percent (25%) or more, or such smaller

 

17

--------------------------------------------------------------------------------


 

percentage as would result in a change in the voting control, of the voting
stock of the Tenant (if the Tenant is a corporation), the voting stock of any
corporate general partner of the Tenant (if the Tenant is a partnership), the
voting stock of any corporate guarantor of the Tenant (whether or not specified
in Section 1.1 hereof), or the voting stock of any immediate or remote
controlling corporation of the Tenant (whether such sale or transfer occurs at
one time or at intervals so that, in the aggregate, over the term of this lease,
such transfer shall have occurred), or any other transaction(s) overall having
the effect of a change in voting control or substantially the same effect if the
entity in question is not a corporation (such as, without limitation, a change
in the number or the identity of partners of a partnership or of beneficiaries
of a trust), shall be treated as if such sale or transfer or
transaction(s) were, for all purposes, an assignment of this lease and shall be
governed by the provisions of this Section 10.3.

 

In the event the Tenant assigns this lease (which term shall include the
entering into of any management or similar control transferring agreement, and
also shall include the sale or transfer of stock or a change in control, as
aforesaid) or sublets the whole or any part of the demised premises (other than
as expressly hereinabove permitted to its wholly owned subsidiary or its
immediate controlling corporation or with the Landlord’s prior written consent),
in addition to and without limiting any of the Landlord’s rights and remedies on
account of the resulting default hereunder by the Tenant, the Landlord shall
have the right, without regard to whether the Landlord’s withholding its consent
to such assignment or subletting would be construed to be unreasonable, to
terminate this lease by giving the Tenant notice of the Landlord’s desire so to
do, in which event this lease shall terminate on the date specified by the
Landlord in such notice all as if such date were the natural expiration date of
the term.  In the event of any assignment or subletting (other than as expressly
hereinabove permitted to a wholly owned subsidiary or immediate controlling
corporation of the Tenant), the minimum rent shall be adjusted for the balance
of the term of this lease such that the minimum rent payable hereunder shall
thereafter be equal to the sum of (i) the greater of (a) the annual minimum rent
specified in Section 1.1 of this lease and (b) the annual minimum rent payable
pursuant to such assignment or sublease, plus (ii) the highest of the amounts of
the annual percentage rent payable hereunder for and with respect to any of the
then last three (3) full lease-years preceding the assignment or subletting;
and, in addition, any lump sum or installment payments for the leasehold payable
by such assignee or sublessee shall be payable directly to the Landlord and not
to the Tenant.  As aforesaid, the fact that Landlord shall consent to any such
assignment or subletting shall not be deemed to waive the requirement of
Landlord’s consent to any future assignment or subletting.

 

Without limiting or otherwise derogating from the foregoing or any other
provisions herein contained, in the event that the Tenant (or any guarantor of
the obligations of the Tenant under this lease) consolidates or merges into any
other firm or corporation, or if the Tenant (or any such guarantor) sells a
majority of its assets or the division (subsidiary, company or entity) occupying
the demised premises or otherwise holding the interest of the Tenant under this
lease, to any person, firm or corporation, then and in any such event the Tenant
(and any such guarantor) hereby agrees timely to notify the Landlord thereof
and, at the Landlord’s election, promptly to deliver to the Landlord an
assumption agreement or guaranty (or both, as the case may be) duly executed by
and

 

18

--------------------------------------------------------------------------------


 

on behalf of each of the merged or consolidated or acquiring successor or
purchasing entity or entities, agreeing to assume performance and be bound by
all of the obligations of the Tenant (and any such guarantor) under the terms,
conditions and provisions of this lease, together with appropriate corporate or
like certificates or resolutions confirming the authority and incumbency of the
signatories.  As aforesaid, any such transaction and the validity thereof shall
be governed by the foregoing provisions of this Section 10.3 and, without
limitation, notwithstanding any such transaction and any such assumption, the
Tenant (and any such guarantor of its obligations under this lease) shall
continue and remain fully liable hereunder.

 

Notwithstanding the foregoing provisions of this Section 10.3:

 

(a)           whenever the Tenant is a corporation, the foregoing provisions
treating a transfer of a controlling interest in the Tenant’s voting stock as an
assignment for the purposes of this lease shall not apply to the transaction by
which the Tenant becomes, or to the public trading in the marketplace of the
Tenant’s voting stock while the Tenant remains, a so-called reporting public
corporation under the provisions of the Securities Exchange Act of 1934, as
amended, the outstanding voting stock of which is registered in accordance with
the provisions of the Securities Act of 1933, as amended, and actively traded on
the New York Stock Exchange or another recognized, national securities exchange
(and for the purposes hereof, the term “voting stock” shall refer to shares of
stock regularly entitled to vote for the election of directors of the
corporation); and

 

(b)           in the event that all of the Vitamin World operations (then
including at least 100 retail stores) are being sold at arm’s-length and
tranferred to another entity by way of merger, consolidation or sale of all or
substantially all of the stock therein or assets thereof, then the Landlord will
not unreasonably withhold consent to an assignment of this lease to such
resulting or acquiring entity, provided (and it shall be a condition of the
validity of any such assignment), without limitation, that:  (i) such entity
shall first agree directly with Landlord to be bound by all of the obligations
of Tenant hereunder, including, without limitation, the obligations to pay the
rent and other charges provided for under this lease, and the covenant against
further assignment; (ii) such assignment shall not relieve the Tenant herein
named of any of its obligations hereunder, and the Tenant shall remain fully
liable therefor; and (iii) Tenant shall furnish Landlord with such information
regarding such entity as Landlord may reasonably require confirming to
Landlord’s reasonable satisfaction that such entity then (x) has the financial
strength and capacity, including good creditworthiness and sufficient net worth,
necessary in order successfully to carry on such business and, without
limitation, to pay all rent and charges hereunder, (y) is acquiring said
operations as part of a combined and going business operation, and (z) has a
management team with the successful retail business experience and good
reputation necessary to and will conduct the business permitted hereunder in a
manner consistent in all material respects with the high quality of the Tenant
herein named and executing this lease and all provisions of this lease.

 

19

--------------------------------------------------------------------------------


 

ARTICLE XI.

Other Stores

 

Section 11.1.  In recognition of the facts that several leases (including this
lease) of space in the Shopping Center provide for a percentage rent based upon
sales made and that it is anticipated that the Tenant’s operations in the
demised premises will contribute to attracting shoppers, the Tenant covenants
and agrees (insofar as and to the extent that it is lawful so to agree) that for
the period commencing with the execution of this lease and continuing for the
full term of this lease, none of the Tenant, any guarantor or principal of or
partner in the Tenant, any of their affiliated, parent, or subsidiary companies,
or any franchisor (or licensor) or franchisee (or licensee) of any of them, will
operate, either directly or indirectly, another store (including a department or
concession in another store) of any kind, nature or description (other than
stores, departments, or concessions presently being operated by it or them)
within a reasonable area of the demised premises, without the prior written
consent of the Landlord, the Tenant acknowledging that the area within a circle
having as its center the demised premises and having a radius of one (1) mile is
a reasonable area for this purpose.  In addition to any other remedy otherwise
available to the Landlord for breach of this covenant, it is specifically agreed
that the Landlord may at the Landlord’s election require that any and all sales
made in or from any such other store be included in the computation of the
percentage rent due hereunder, with the same force and effect as though such
sales had actually been made in or from the demised premises.

 

ARTICLE XII.

Promotional or Marketing Fund

 

Section 12.1.  [Intentionally Omitted.]

 

Section 12.2.  The Tenant shall fully cooperate with the other tenants and
occupants of the Shopping Center in promoting the use of such trade names and
slogans as may, from time to time, be adopted for the Shopping Center and in all
marketing and advertising campaigns.  The Tenant agrees that it shall pay to the
Landlord, as the Tenant’s contribution to the Landlord’s promotional or
marketing fund (the “Promotional Fund”) as additional rent, a sum (the
“Promotional Charge”) initially equal to the Promotional Charge specified in
Section 1.1 hereof, payable on the first day of each and every month, in
advance, included within the term hereof, the first such payment to be made on
the commencement of the term hereof.  For any fraction of a month at the
commencement or expiration of the term, the monthly payment of the Tenant’s
Promotional Charge shall be prorated.  The Landlord agrees that the Promotional
Fund will be used for advertising, promotion, public relations and
administrative expenses (including, without limitation, the salaries of any
marketing personnel) relating to the promotion of the Shopping Center, as the
Landlord determines; but the Landlord shall not be responsible to account
therefor to the Tenant.  Without limiting the generality of the foregoing, the
Landlord shall have the right to utilize the Promotional Fund for the costs of
circulars and other publications, as well as electronic or other advertising
media, and the Tenant agrees, upon request from the Landlord, to furnish
suitable advertising material for such purposes.  Any advertisements, circulars
or other promotions need not make specific reference to any one or more
occupants of the Shopping Center, but may advertise the Shopping Center
generally or specific portions therein or occupants of such

 

20

--------------------------------------------------------------------------------


 

portions. It is understood and agreed that the Tenant’s Promotional Charge shall
be subject to increase for each lease-year after the first lease-year included
within the term of this lease. In that regard, on the first February 1 included
within the term of this lease (such date and each ensuing anniversary thereof
being referred to hereinafter as a “Promotional Adjustment Date”), and on each
Promotional Adjustment Date thereafter during the term of this lease, the
Tenant’s Promotional Charge shall be increased to an amount equal to one hundred
three percent (103%) of the Tenant’s Promotional Charge for and with respect to
the then immediately preceding lease-year, and each such increased figure shall
then become the Tenant’s Promotional Charge and shall remain in effect until the
next Promotional Adjustment Date. As an illustration, the Tenant’s Promotional
Charge during the second lease-year (2/1/04 – 1/31/05) shall be $214.58 per
month (being 103% of the Tenant’s Initial Promotional Charge), and the Tenant’s
Promotional Charge during the third lease-year (2/1/05 – 1/31/06) shall be
$221.02 per month (being 103% of the Tenant’s Promotional Charge during the
second lease-year).

 

At present, there is an existing Merchants Association established at Warwick
Mall.  In order properly to “meld” the Promotional Fund with the activities of
said Association, it is understood and agreed that Landlord may use the
Promotional Fund, in whole or in part, as a contribution to the activities of
said Association; but the same shall be at the sole option of the Landlord.  It
is understood and agreed that if the Landlord shall elect, the Landlord may
replace the Promotional Fund with an Association in order to carry out the
activities formerly carried out by the Promotional Fund.  In such event, the
Tenant shall immediately join such Association and maintain membership therein. 
In addition thereto, the Tenant shall pay to the Association a sum equal to that
which the Tenant would have paid to the Landlord for the Tenant’s Promotional
Charge if the Promotional Fund had remained in existence.  If such Association
shall replace the Promotional Fund or if the Promotional Fund shall be an
independent entity, it is understood and agreed that, if the Tenant shall fail
to pay the dues and assessments to the Association, or if the Tenant shall fail
to pay the Promotional Charge to such an independent Promotional Fund, as above
provided, the Landlord shall have the same rights granted to the Landlord under
this lease for the non-payment of rent or other charges, even though such dues
or assessments may be payable to such Association or the Tenant’s Promotional
Charge may be payable to another entity.

 

ARTICLE XIII.

Maintenance of Building, Etc.

 

Section 13.1.  Other than as provided below in this Section, the Landlord agrees
to keep in good order, condition, and repair foundations and structural portions
of the demised premises to the extent, but only to the extent, originally
constructed by the Landlord (except glass and glass windows and doors and the
so-called store front, irrespective of which party installed the same), except
for any damage thereto caused by any act or negligence of the Tenant, its
employees, agents, licensees, or contractors.  The Landlord shall not be
responsible to make any other improvements or repairs of any kind upon the
demised premises, except as provided in ARTICLES XVII and XVIII hereof.  The
provisions of this Section shall not diminish the obligations of Tenant under or

 

21

--------------------------------------------------------------------------------


 

otherwise affect the provisions of ARTICLE VIII above relative to common
expenses and charges.

 

Section 13.2.  Except as specifically herein otherwise provided, the Tenant
agrees that from and after the date that possession of the demised premises is
delivered to the Tenant, and continuously thereafter until the end of the term
hereof, it will keep neat and clean and maintain in good order, condition and
repair, the demised premises and every part thereof, including, without
limitation, the store front and the exterior and interior portions of all doors,
windows, plate glass and showcases surrounding the demised premises, all
plumbing and sewage facilities within the demised premises, fixtures and
interior walls, floors, ceilings, signs (including exterior signs where
permitted), and all wiring, electrical systems, interior building appliances,
HVAC systems and equipment, and similar equipment.  With respect to the HVAC
system and equipment, the Tenant specifically agrees to maintain at all times
during the term of this lease the usual service contract with respect thereto,
furnishing evidence thereof (including renewals) to the Landlord.  The Tenant
shall, at the Tenant’s expense, repaint, refurbish, and remodel the demised
premises and any part and portion thereof from time to time to assure that the
same are kept in a first-class, tenantable, and attractive condition throughout
the term of this lease.  There is excepted from this paragraph, however, damage
to such portions of the demised premises originally constructed by the Landlord
as Landlord is required to repair pursuant to the provisions of ARTICLE XVII
hereof.  The Tenant further agrees that it shall so keep the demised premises,
including all areas and facilities thereof and all such HVAC and other systems
and equipment serving the demised premises, in a clean, sanitary and safe
condition in accordance and shall in all respects comply with the laws of the
United States of America and of the State of Rhode Island and ordinances of the
City of Warwick and in accordance with all directions, rules, and regulations of
the Health Officer, Fire Marshal, Building Inspector, and other proper officers
of the governmental agencies having jurisdiction thereover.  The Tenant shall
not permit or commit any waste.

 

Section 13.3.  The Tenant shall not make any alterations, improvements and/or
additions to the demised premises (except as initially required by the terms of
ARTICLE VI of this lease) without first obtaining, in each instance, the written
consent of the Landlord, except that the Tenant may make non-structural
alterations to the interior thereof but not affecting the storefront or any of
the mechanical or utility systems costing no more than $10,000.00 provided that
the Tenant shall first give written notice to the Landlord specifying the
proposed alterations, the commencement and approximate completion dates thereof;
and in any event any such alterations by Tenant shall be made in accordance with
all applicable laws and in a good and first-class, workmanlike manner and in
accordance with this lease including the remodelling provisions set forth in the
first paragraph of Section 6.2 (to the full extent applicable) and the
provisions of Exhibit “B”.  Any and all alterations, additions, improvements,
and fixtures which may be made or installed by either the Landlord or the Tenant
upon the demised premises and which in any manner are attached to the floors,
walls or ceilings (including, without limitation, any linoleum or other floor
covering of similar character which may be cemented or otherwise adhesively
affixed to the floor, and any electrical, plumbing, heating, ventilating and/or
air-conditioning systems and equipment) shall remain upon the demised premises,
and at the termination of this lease shall be surrendered with the demised
premises as a part

 

22

--------------------------------------------------------------------------------


 

thereof without disturbance, molestation or injury.  However, the usual trade
fixtures and furniture which may be installed in the demised premises prior to
or during the term hereof at the cost of the Tenant may be removed by the Tenant
from the demised premises upon the termination of this lease if, but only if,
the Tenant is not then in default hereunder.  Further, the Tenant covenants and
agrees, at its own cost and expense, to repair any and all damage to the demised
premises resulting from or caused by such removal.  In no event shall the Tenant
be entitled to remove any building components, including, but without
limitation, the HVAC system, plumbing system, electrical system (including light
fixtures and bulbs) and security gate(s) (if any).  The demised premises shall
be delivered to Landlord at the expiration or earlier termination of this lease
in a broom-clean condition and otherwise in the condition in which the same are
to be maintained by the Tenant under this lease (that is, in the condition as
improved by the Tenant in accordance with the foregoing provisions of ARTICLES
III and VI and of this ARTICLE XIII, reasonable wear and tear permitted provided
that the same always are maintained by the Tenant in the condition required by
the foregoing provisions of this ARTICLE XIII); and at such expiration or
earlier termination any and all property of Tenant which has not been removed by
Tenant shall be deemed abandoned by Tenant and shall become Landlord’s exclusive
property or may be disposed of by Landlord, at Landlord’s option and at Tenant’s
cost and expense, without further notice or demand to Tenant and without any
requirement to account for the same to or any other liability to or recourse by
Tenant or anyone claiming by, through or under Tenant.

 

ARTICLE XIV.

Indemnity and Liability Insurance

 

Section 14.1.  The Tenant agrees to indemnify, defend with counsel acceptable to
Landlord, and save harmless the Landlord from and against all claims of whatever
nature, including without limitation any violation of law and any breach of the
Tenant’s covenants or obligations set forth in this lease, arising from any act,
omission or negligence of the Tenant, or the Tenant’s contractors, licensees,
agents, servants, or employees, or arising from any accident, injury, or damage
whatsoever caused to any person, or to the property of any person occurring from
and after the date that possession of the demised premises is delivered to the
Tenant and until the end of the term hereof in or about the Tenant’s demised
premises, or arising from any accident, injury or damage occurring outside of
the demised premises but within the Shopping Center, where such accident, damage
or injury results or is claimed to have resulted from an act or omission on the
part of the Tenant or the Tenant’s agents or employees and/or from the bursting,
stopping or leaking of water, gas, sprinkler, sewer or steam pipes which are the
responsibility of the Tenant to maintain or repair under the provisions of
ARTICLE XIII hereof.  This indemnity and hold harmless agreement shall include
indemnity against all costs, expenses and liabilities incurred in or in
connection with any such claim or proceeding brought thereon, and the defense
thereof.

 

Section 14.2.  Tenant agrees to maintain in full force, with respect to all
occurrences from and after the date that possession of the demised premises is
delivered to Tenant and until the end of the term hereof, a broad form policy of
commercial general

 

23

--------------------------------------------------------------------------------


 

liability insurance (or the then successor equivalent from time to time),
without any so-called employee exclusion or the like, and otherwise in the
broadest and most comprehensive commercial form then generally available from
time to time, under which the Landlord (and such other persons as are in privity
of estate with the Landlord as may be set out in notice from time to time) is
named additional insured (on a primary basis) and the Tenant is named primary
insured, and under which the insurer agrees to indemnify and hold the Landlord
and those in privity of estate with the Landlord harmless from and against all
cost, expense and/or liability arising out of or based upon any and all claims,
accidents, injuries, and damages mentioned in Section 14.1 of this ARTICLE XIV. 
Without limitation, if any beer, wine or other alcoholic beverages are to be
sold, served or dispensed (but none of the same shall be sold, served or
dispensed unless expressly permitted by the terms of this lease), or if
otherwise appropriate, such insurance also shall include (by endorsement or
separate policy) the broadest so-called dram shop or innkeeper’s liability
insurance from time to time available.  Each such policy shall be written by a
reputable and financially sound (i.e., having an AVII or better financial rating
from A.M. Best’s Insurance Rating Service, or its then successor equivalent from
time to time), duly licensed and admitted insurance company and non-cancelable
with respect to the Landlord and the Landlord’s said designees without thirty
(30) days’ prior written notice to the Landlord, and a duplicate original or
certificate thereof shall be delivered to the Landlord.  The minimum limits of
liability per occurrence in or about the Shopping Center of such insurance shall
be $5,000,000.00 combined single limit, or such higher limits as Landlord may
from time to time request, provided such higher limits are then customarily
carried by national retail tenants of first-class regional shopping centers.

 

Section 14.3.  The Tenant agrees to use and occupy the demised premises and to
use such other portions of the Shopping Center as it is herein given the right
to use at its own risk; and that the Landlord shall have no responsibility or
liability for any loss of or damage to the Tenant’s leasehold improvements or to
fixtures or other personal property of the Tenant or those claiming by, through
or under the Tenant.  The provisions of this Section shall apply during the
whole of the term hereof, and in view of the permission given to the Tenant to
install fixtures and do certain work prior to the commencement of the term
hereof, shall also apply at all times prior to the commencement of the term
hereof.

 

Section 14.4.  The Tenant agrees that the Landlord shall not be responsible or
liable to the Tenant, or to those claiming by, through or under the Tenant, for
any loss or damage that may be occasioned by or through the acts or omissions of
persons occupying adjoining premises or any part of the premises adjacent to or
connecting with the demised premises or any of the buildings on the Shopping
Center, or otherwise, or for any loss or damage resulting to the Tenant or those
claiming by, through or under the Tenant, or its or their property, from the
bursting, stopping or leaking of water, gas, sprinkler, sewer or steam pipes.

 

Section 14.5. Subject only to the provisions of the foregoing Section 14.3 with
respect to loss of or damage to property of Tenant and those claiming by,
through or under Tenant and the mutual waiver and non-subrogation provisions of
Section 16.2 below with respect to items covered by property insurance, nothing
contained in the foregoing provisions of this ARTICLE XIV or elsewhere in this
lease shall be construed

 

24

--------------------------------------------------------------------------------


 

as indemnifying Landlord against, or releasing Landlord from, liability for
bodily injury or property damage arising from the negligent or willful act or
omission of Landlord, its agents and employees (and not of Tenant, its agents or
employees).

 

ARTICLE XV.

Landlord’s Access to Premises

 

Section 15.1.  The Landlord and his designees shall have the right, upon
reasonable prior written notice to the Tenant (which notice shall not be
required in the event of an emergency),  to enter upon the demised premises at
all reasonable hours for the purpose of inspecting or making repairs to the
same.  If repairs are required to be made by the Tenant pursuant to the terms
hereof or if the Tenant is required to perform any other obligation under this
lease, the Landlord may demand that the Tenant make such repairs or perform such
obligation forthwith, and if the Tenant refuses or neglects to commence such
repairs or performance and complete the same with reasonable dispatch, after
such demand, the Landlord may (but shall not be required so to) make or cause
such repairs or performance to be done and shall not be responsible to the
Tenant for any loss or damage that may accrue to its stock or business by reason
thereof.  If the Landlord makes or causes such repairs or performance to be
done, or endeavors so to do, the Tenant agrees that it will forthwith, on
demand, pay to the Landlord the cost thus incurred, and if the Tenant shall
default in such payment, the Landlord shall have the remedies provided in
ARTICLE XX hereof.

 

Section 15.2.  For a period commencing upon the expiration or earlier
termination of the term of this lease, the Landlord may install on the demised
premises a “for rent” sign; and at all times the Landlord may have reasonable
access to the demised premises for the purpose of exhibiting the same to
prospective tenants.

 

ARTICLE XVI.

Insurance

 

Section 16.1.  The Landlord shall keep the demised premises insured against loss
or damage by fire, with the usual extended coverage endorsements and such other
insurance as from time to time the then holder of the first mortgage which
includes the demised premises shall require or the Landlord otherwise shall deem
advisable, in amounts not less than eighty percent (80%) of the full insurable
value thereof above foundation walls or such greater amounts as the Landlord
shall deem advisable, and with such deductibles as the Landlord shall deem
advisable, but specifically excluding any property or improvements installed by
or belonging to the Tenant.

 

Section 16.2.  The Tenant also agrees that it shall continuously keep its
fixtures, merchandise and equipment and other personal property from time to
time located in, on or about the demised premises, and all leasehold
improvements to the demised premises constructed or installed by the Tenant,
insured under a policy or policies naming the Landlord (and such other persons
as are in privity of estate with the Landlord as may be set out in notice from
time to time) as an additional insured and the Tenant as primary insured,
written by reputable and financially sound (as aforesaid), duly licensed
insurance

 

25

--------------------------------------------------------------------------------


 

companies, against loss or damage by fire with the usual all risk of physical
loss endorsements (or the then successor equivalent from time to time) in
amounts equal to the full replacement cost thereof.  Prior to the Commencement
Date, and at any other time upon the request of the Landlord, the Tenant shall
furnish to the Landlord evidence of such continuous insurance coverage
satisfactory to the Landlord.  It is understood and agreed that the Tenant
assumes all risk of damage to its own property arising from any cause
whatsoever, including, without limitation, loss by theft or otherwise.

 

Section 16.3.  Insofar as and to the extent that the following provision may be
effective without invalidating or making it impossible to secure insurance
coverage obtainable from responsible insurance companies doing business in the
State of Rhode Island (even though extra premium may result therefrom):  the
Landlord and the Tenant mutually agree that with respect to any loss which is
covered by insurance then being carried by them, respectively, the one carrying
such insurance and suffering said loss releases the other of and from any and
all claims with respect to such loss; and they further mutually agree that their
respective insurance companies shall have no right of subrogation against the
other on account thereof.  In the event that extra premium is payable by either
party as a result of this provision, the other party shall reimburse the party
paying such premium the amount of such extra premium.  If, at the written
request of one party, this release and non-subrogation provision is waived, then
the obligation of reimbursement shall cease for such period of time as such
waiver shall be effective, but nothing contained in this Section shall be deemed
to modify or otherwise affect releases elsewhere herein contained of either
party for claims.

 

Section 16.4.  The Tenant covenants and agrees that it will not do or permit
anything to be done in or upon the demised premises or bring in anything or keep
anything therein, which shall increase the rate of insurance on the demised
premises or on the other buildings located on the Shopping Center above the
standard rate on said premises and buildings with a regular retail store located
in the demised premises; and the Tenant further agrees that in the event it
shall do any of the foregoing, it will promptly pay to the Landlord on demand
any such increase resulting therefrom, which shall be due and payable as
additional rent hereunder.

 

ARTICLE XVII.

Damage Clause

 

Section 17.1.  In case the demised premises shall be partially damaged (as
distinguished from “substantially damaged”, as that term is hereinafter defined)
or so substantially damaged or destroyed by fire or other casualty, the risk of
which is covered by the Landlord’s insurance, this lease shall, except as
hereinafter provided, remain in full force and effect, and the Landlord shall
promptly after such damage and the determination of the net amount of insurance
proceeds available to the Landlord, expend so much as may be necessary of such
net amount to restore, to the extent originally constructed by the Landlord
(consistent, however, with zoning laws and building codes then in existence), so
much of the demised premises as was originally constructed by the Landlord to
substantially the condition in which such portion of the demised premises was in
at the time of such damage, except as hereinafter provided, but the Landlord
shall

 

26

--------------------------------------------------------------------------------

 

not be responsible for delay which may result from any cause beyond the
reasonable control of the Landlord.  Should the net amount of insurance proceeds
available to the Landlord be insufficient to cover the cost of restoring the
demised premises, in the reasonable estimate of the Landlord, the Landlord may,
but shall have no obligation to, supply the amount of such insufficiency and
restore the demised premises with all reasonable diligence or the Landlord may
terminate this lease by giving notice to the Tenant not later than a reasonable
time after the Landlord has determined the estimated net amount of insurance
proceeds available to the Landlord and the estimated cost of such restoration. 
In case of any damage or destruction, as a result of a risk which is not covered
by the Landlord’s insurance, the Landlord shall likewise be obligated to rebuild
the demised premises, all as aforesaid, unless the Landlord, within a reasonable
time after the occurrence of such event, gives written notice to the Tenant of
the Landlord’s election to terminate this lease.  If the Landlord shall elect to
terminate this lease, as aforesaid, this lease and the term hereof shall cease
and come to an end as of the date of said damage or destruction.

 

Section 17.2.  However, if the demised premises shall be substantially damaged
or destroyed by fire, windstorm, or otherwise within the last year of the term
of this lease, either party shall have the right to terminate this lease,
provided that notice thereof is given to the other party not later than sixty
(60) days after such damage or destruction.  If said right of termination is
exercised, this lease and the term hereof shall cease and come to an end as of
the date of said damage or destruction.

 

Section 17.3.  Unless this lease is terminated as provided in Section 17.1,
Section 17.2 or Section 17.5 of this ARTICLE XVII, if the demised premises shall
be damaged or destroyed by fire or other casualty, then the Tenant shall: 
(i) repair and restore all portions of the demised premises not required to be
restored by the Landlord pursuant to this ARTICLE XVII to substantially the
condition which such portions of the demised premises were in at the time of
such casualty; (ii) equip the demised premises with trade fixtures and all
personal property necessary or proper for the operation of the Tenant’s
business; and (iii) open for business in the demised premises - as soon
thereafter as possible.

 

Section 17.4.  In the event that the provisions of Section 17.1 of this ARTICLE
XVII shall become applicable, the minimum rent, and all other charges payable by
the Tenant hereunder except percentage rent and real estate taxes payable
pursuant to ARTICLES V and VII hereof, shall be abated or reduced
proportionately during any period in which, by reason of such damage or
destruction, there is substantial interference with the operation of the
business of the Tenant in the demised premises,having regard to the extent to
which the Tenant may be required to discontinue its business in the demised
premises, and such abatement or reduction shall continue for the period
commencing with such destruction or damage and ending upon the earlier of the
completion by the Landlord of such work of repair and/or reconstruction as the
Landlord is obligated to do or the reopening by Tenant for business in the
demised premises.  Nothing in this Section shall be construed to abate or reduce
percentage rent or real estate taxes.

 

Section 17.5.  If, however, the Shopping Center shall be substantially damaged
or destroyed by fire or casualty, irrespective of whether or not the demised
premises are

 

27

--------------------------------------------------------------------------------


 

damaged or destroyed, the Landlord shall promptly restore, to the extent
originally constructed by the Landlord (consistent, however, with zoning laws
and building codes then in existence), so much of such Shopping Center as was
originally constructed by the Landlord to substantially the condition thereof at
the time of such damage, unless the Landlord, within a reasonable time after
such loss, gives notice to the Tenant of the Landlord’s election to terminate
this lease.  If the Landlord shall give such notice, then anything in this
ARTICLE XVII to the contrary notwithstanding this lease shall terminate as of
the date of such notice with the same force and effect as if such date were the
date originally established as the expiration date hereof.

 

Section 17.6.  The terms “substantially damaged” and “substantial damage”, as
used in this ARTICLE, shall have reference to damage of such a character as
cannot reasonably be expected to be repaired or the premises restored within
sixty (60) days from the time that such repair or restoration work would be
commenced.

 

ARTICLE XVIII.

Eminent Domain

 

Section 18.1.  If the demised premises, or such portion thereof as to render the
balance (when reconstructed) unsuitable for the purposes of the Tenant in the
reasonable opinion of the Landlord and the Tenant, shall be taken by
condemnation or right of eminent domain, either party, upon written notice to
the other, shall be entitled to terminate this lease, provided that such notice
is given not later than thirty (30) days after the Tenant has been deprived of
possession.  For the purposes of this ARTICLE, any deed or any transfer of title
in lieu of any such taking shall be treated as such a taking. Moreover, for the
purposes of this ARTICLE, such a taking of the Tenant’s entire leasehold
interest hereunder in the demised premises (or assignment or termination in lieu
thereof) shall be treated as a taking of the entire demised premises, and in
such event the Tenant shall be treated as having been deprived of possession on
the effective date thereof.  Should any part of the demised premises be so taken
or condemned, and should this lease not be terminated in accordance with the
foregoing provision, the Landlord covenants and agrees within a reasonable time
after such taking or condemnation, and the determination of the Landlord’s award
therein, to expend so much as may be necessary of the net amount which may be
awarded to the Landlord in such condemnation proceedings in restoring the
demised premises to an architectural unit as nearly like their condition prior
to such taking as shall be practicable.  Should the net amount so awarded to the
Landlord be insufficient to cover the cost of restoring the demised premises, as
estimated by the Landlord’s architect, the Landlord may, but shall not be
obligated to, supply the amount of such insufficiency and restore said premises
as above provided, with all reasonable diligence, or terminate this lease. 
Where the Tenant has not already exercised any right of termination accorded to
it under the foregoing portion of this paragraph, the Landlord shall notify the
Tenant of the Landlord’s election not later than ninety (90) days after the
final determination of the amount of the award.  Further, if so much of the
Shopping Center shall be so taken that continued operation of the Shopping
Center would be uneconomic in the Landlord’s judgment or prohibited by zoning or
other applicable law, the Landlord shall have the right to terminate this lease
by giving notice to the

 

28

--------------------------------------------------------------------------------


 

Tenant of the Landlord’s desire so to do not later than thirty (30) days after
the effective date of such taking.

 

Section 18.2.  Out of any award for any taking of the demised premises
(including, without limitation, any taking of the Tenant’s leasehold interest as
aforesaid), in condemnation proceedings or by right of eminent domain, the
Landlord shall be entitled to receive and retain the amounts awarded for such
demised premises and for the Landlord’s business loss.  The Tenant shall be
entitled to receive and retain such amounts (if any) and only such amounts, as
may be specifically awarded to it in any such condemnation proceedings, because
of the taking of its trade fixtures or furniture and its leasehold improvements
to the extent Landlord’s award is not thereby reduced and the Tenant is not
otherwise reimbursed for the same by the Landlord.

 

Section 18.3.  In the event of any such taking of the demised premises, the
minimum rent, and all other charges payable by the Tenant hereunder except
percentage rent and real estate taxes payable pursuant to ARTICLES V and VII
hereof,  or a fair and just proportion thereof, according to the nature and
extent of the damage sustained, shall be suspended or abated.

 

ARTICLE XIX.

Bankruptcy or Insolvency

 

Section 19.1.  If the Tenant shall become a debtor under the United States
Bankruptcy Code, 11 U.S.C. §§101 et seq. (the “Bankruptcy Code”) then, to the
extent that the Bankruptcy Code may be applicable or affect the provisions of
this lease, the following provisions shall also be applicable.  If the trustee
or debtor-in-possession shall fail to elect to assume this lease within sixty
(60) days after the commencement of a case under the Bankruptcy Code, this lease
shall be deemed to have been rejected; and the Landlord shall be thereafter
immediately entitled to possession of the demised premises and this lease shall
be terminated subject to and in accordance with the provisions of this lease and
of law (including such provisions for damages).  No election to assume (and, if
applicable to assign) this lease by the trustee or debtor-in-possession shall be
permitted or effective unless: (i) all defaults shall have been cured and the
Landlord shall have been provided with adequate assurances reasonably
satisfactory to the Landlord, including (a) any reasonably required guaranties
and/or security deposits, and (b) any other reasonably required assurances that
there will continue to be sufficient funds and personnel available to
professionally merchandise, stock, promote, staff and operate the demised
premises in strict compliance with all provisions of this lease; and
(ii) neither such assumption nor the operation of the demised premises
subsequent thereto shall, in the Landlord’s reasonable judgment, cause or result
in any breach or other violation of any provision of this or any applicable
lease, mortgage or other contract, or disrupt the tenant mix of the Shopping
Center; and (iii) the assumption and, if applicable, the assignment of this
lease satisfies in full the provisions of the Bankruptcy Code, including,
without limitation, Sections 365(b)(1) and (3) and (f)(2); and (iv) the
assumption has been ratified and approved by order of such court or courts as
have final jurisdiction over the Bankruptcy Code and the case.  No assignment of
this lease by the trustee or debtor-in-possession shall be

 

29

--------------------------------------------------------------------------------


 

permitted or effective unless the proposed assignee likewise shall have
satisfied (i), (ii), (iii) and (iv) of the preceding sentence regarding such
assignment, and any such assignment shall, without limitation, be subject to the
provisions of Section 10.3 hereof.  When pursuant to the Bankruptcy Code the
trustee or debtor-in-possession is obligated to pay reasonable use and occupancy
charges, such charges shall not be less than the minimum rent and other charges
specified herein to be payable by the Tenant.  Neither the Tenant’s interest or
estate in the demised premises herein or created hereby nor any lesser interest
or estate of the Tenant shall pass to anyone under any law of any state or
jurisdiction without the prior written consent of the Landlord.  In no event
shall this lease, if the term hereof has expired or has been terminated in
accordance with the provisions of this lease, be revived, and no stay or other
proceedings shall nullify, postpone or otherwise affect the expiration or
earlier termination of the term of this lease pursuant to the provisions of this
ARTICLE XIX or ARTICLE XX hereof, or prevent the Landlord from regaining
possession of the demised premises thereupon.

 

ARTICLE XX.

Landlord’s Remedies

 

Section 20.1.  Any one of the following shall be deemed to be an “Event of
Default”:

 

A.  Failure on the part of the Tenant to make payment of rent or any other
monetary amount due under this lease within seven (7) days after the Landlord
has sent to the Tenant notice of such default.

 

However, if:  (i) the Landlord shall have sent to the Tenant two (2) notices of
such default, even though the same shall have been cured and this lease not
terminated; and (ii) during the same calendar year in which said two (2) notices
of default have been sent by the Landlord to the Tenant, the Tenant thereafter
shall default in any monetary payment - the same shall be deemed to be an Event
of Default upon the Landlord giving the Tenant written notice thereof, without
the seven (7) day grace period set forth above.

 

B.  With respect to a non-monetary default under this lease, failure of the
Tenant to cure the same within the minimum time period, if any, required to cure
the default after the Landlord has sent to the Tenant notice of such default
(but in no event more than 30 days unless the default is of such a nature as to
be impossible to be cured within 30 days, in which case the 30-day period shall
be extended for the number of days required to cure same).  In any event, the
Tenant shall be obligated to commence forthwith and to complete as soon as
possible the curing of such default; and if the Tenant fails so to do, the same
shall be deemed to be an Event of Default.

 

However, if:  (i) the Landlord shall have sent to the Tenant two (2) notices of
such default, even though the same shall have been cured and this lease not
terminated; and (ii) during the same calendar year in which said two (2) notices
of default have been sent by the Landlord to the Tenant, the Tenant thereafter
shall default in any similar non-monetary matter - the same shall be deemed to
be an Event of Default upon the Landlord giving the Tenant written notice
thereof, and the Tenant shall have no grace period within which to cure the
same.

 

30

--------------------------------------------------------------------------------


 

C.  The commencement of any of the following proceedings, with such proceeding
not being dismissed within sixty (60) days after it has begun:  (i) the estate
hereby created being taken on execution or by other process of law; (ii) the
Tenant being judicially declared bankrupt or insolvent according to law;
(iii) an assignment being made of the property of the Tenant for the benefit of
creditors; (iv) a receiver, guardian, conservator, trustee in involuntary
bankruptcy or other similar officer being appointed to take charge of all or any
substantial part of the Tenant’s property by a court of competent jurisdiction;
or (v) a petition being filed for the reorganization of the Tenant under any
provisions of the Bankruptcy Code or any federal or state law now or hereafter
enacted.

 

D.  The Tenant filing a petition for reorganization or for rearrangement under,
or otherwise availing itself of any provisions of, the Bankruptcy Code or any
federal or state law now or hereafter enacted, and providing a plan or other
means for a debtor to settle, satisfy or to extend the time for the payment of
debts.

 

E. Excepting only those days on which the Tenant is prevented from remaining
open by virtue of strike, fire, unavoidable casualty or other so-called force
majeure event beyond the control of the Tenant, but financial inability shall
never be deemed to be an event beyond the Tenant’s control (and the Tenant
agrees promptly to advise the Landlord of any such event and closing, and
further agrees to reopen as soon thereafter as possible), failure of the Tenant,
after the term of this lease commences, to be open for business to the public
for more than seven (7) days when required by this lease to be so open or for
more than two (2) such days in any one lease-year, either of which shall for
purposes hereof be considered to be an abandonment by Tenant of the demised
premises, or if the Tenant shall otherwise abandon or vacate the demised
premises.

 

Section 20.2.  Should any Event of Default occur then, notwithstanding any
license of any former breach of covenant or waiver of the benefit hereof or
consent in a former instance, the Landlord lawfully may, in addition to any
remedies available to the Landlord under applicable statutes or case law, or
otherwise, immediately or at any time thereafter, and, to the maximum extent
permitted by law,  without demand or notice (and the Tenant hereby expressly
waives any notice to quit possession of the demised premises), enter into and
upon the demised premises or any part thereof in the name of the whole and
repossess the same as of the Landlord’s former estate, and expel the Tenant and
those claiming through or under it and remove its or their effects (forcibly if
necessary) without being deemed guilty of any manner of trespass, and without
prejudice to any remedies which might otherwise be used for arrears of rent or
preceding breach of covenant and/or the Landlord may send written notice to the
Tenant terminating the term of this lease; and upon the first to occur of: 
(i) entry as aforesaid; or (ii) the fifth (5th) day following the sending of
such notice of termination, the term of this lease shall terminate.

 

Section 20.3.  The Tenant covenants and agrees, notwithstanding any termination
of this lease as aforesaid or any entry or re-entry by the Landlord, whether by
summary proceedings (and, to the maximum extent permitted by law, the Tenant
hereby expressly waives any notice to quit possession of the demised premises
prior to the institution of such summary proceedings), termination, or
otherwise, to pay and be liable for on the days originally fixed herein for the
payment thereof, amounts equal to the several installments of rent and other
charges reserved as they would, under the terms of this lease, become due if
this lease had not been terminated or if the Landlord had not entered

 

31

--------------------------------------------------------------------------------


 

or re-entered, as aforesaid, and whether the demised premises be relet or remain
vacant, in whole or in part, or for a period less than the remainder of the
term, and for the whole thereof; but in the event the demised premises be relet
by the Landlord, the Tenant shall be entitled to a credit in the net amount of
rent received by the Landlord in reletting, after deduction of all expenses
incurred in reletting the demised premises (including, without limitation,
remodeling costs, brokerage fees, and the like), and in collecting the rent in
connection therewith.  It is specifically understood and agreed that the
Landlord shall not be required to prefer the reletting of the demised premises
over other premises, and the Landlord shall be entitled to take into account in
connection with any reletting of the demised premises all relevant factors which
would be taken into account by a sophisticated developer in securing a
replacement tenant for the demised premises, such as, but not limited to, the
type of shopping center then being operated on the Shopping Center, matters of
tenant mix, the type of operation proposed to be conducted by any such
replacement tenant, and the financial responsibility of any such replacement
tenant; and the Tenant hereby waives, to the extent permitted by applicable law,
any obligation the Landlord may have to mitigate the Landlord’s damages.  As an
alternative, at the election of the Landlord, the Tenant will upon such
termination pay to the Landlord, as damages, such a sum as at the time of such
termination represents the amount of the excess, if any, of the then value of
the total rent and other benefits which would have accrued to the Landlord under
this lease for the remainder of the lease term if the lease terms had been fully
complied with by the Tenant over and above the then cash rental value (in
advance) of the premises for the balance of the term.  In lieu of such
alternative, at the election of the Landlord, the Tenant will upon such
termination pay to the Landlord as liquidated damages and not as a penalty the
sum of one (1) full year’s minimum rent, percentage rent and other charges.  For
the purposes of the foregoing, the amount of percentage rent to be paid shall be
equal to twelve (12) times the monthly percentage rent determined as set forth
in Section 20.4 of this lease.  To induce the Landlord to enter into this lease,
(i) the Tenant confirms and agrees that this transaction is a commercial and not
a consumer transaction, (ii) the Tenant hereby waives any right to trial by jury
in any action, proceeding or counterclaim brought by the Landlord against the
Tenant on any matters whatsoever arising out of or in any way connected with
this lease, the relationship of the Landlord and the Tenant, the Tenant’s use or
occupancy of the demised premises, and/or any claim of injury or damage, and
(iii) the Tenant agrees not to interpose any non-compulsory counterclaim of
whatever nature or description (or take any action having substantially the same
effect) in any proceeding commenced by the Landlord for nonpayment of rent,
minimum rent, percentage rent or any other amount due hereunder, provided the
foregoing shall not be construed as a waiver of the right of the Tenant to
assert and pursue separately any such claims in any separate action brought by
the Tenant.

 

Section 20.4.  For the purposes of this ARTICLE, it shall be deemed that
percentage rent, if provision therefor is made in this lease, for any period
after any such default and entry by the Landlord would have been at a monthly
rate thereafter equal to the average monthly percentage rent which the Tenant
was obligated to pay to the Landlord under this lease either:  (i) from the
commencement hereof to the date of such default; or (ii) during the last three
(3) years prior to the date of such default - whichever is the greater.

 

32

--------------------------------------------------------------------------------


 

Section 20.5.  If this lease shall be guaranteed on behalf of the Tenant, all of
the foregoing provisions of the preceding ARTICLE XIX and this ARTICLE XX with
respect to bankruptcy of the Tenant, etc., shall be deemed to read “the Tenant
or the guarantor hereof”.

 

Section 20.6.  The Landlord shall in no event be in default in the performance
of any of the Landlord’s obligations hereunder unless and until the Landlord
shall have failed to perform such obligations within thirty (30) days or such
additional time as is reasonably required to correct any such default after
notice by the Tenant to the Landlord properly specifying wherein the Landlord
has failed to perform any such obligation.

 

Nothing in this lease shall limit any right that the Tenant might otherwise have
to obtain injunctive relief against the Landlord in equity; but, except as
specifically permitted (if at all) in any express provision of this lease, the
Tenant shall not withhold or delay making any payment to be made hereunder; and,
in no event shall the Tenant ever have the right to terminate or cancel this
lease as a result of any default by Landlord or breach by Landlord of its
covenants or any warranties or promises hereunder, except in the case of a
breach of the quiet enjoyment covenant of this lease which constitutes a
wrongful eviction of Tenant from the demised premises by Landlord continuing as
aforesaid.  Without limiting the generality of the foregoing, the Tenant shall
not assert any right to deduct the cost of repairs or any monetary claim against
the Landlord from rent thereafter due and payable, but shall look solely to the
Landlord for satisfaction of such claim.

 

ARTICLE XXI.

Miscellaneous Provisions

 

Section 21.1.  Waiver.

 

Failure on the part of the Landlord to complain of any action or non-action on
the part of the Tenant, no matter how long the same may continue, shall never be
deemed to be a waiver by the Landlord of any of his rights hereunder.  Further,
it is covenanted and agreed that no waiver at any time of any of the provisions
hereof by the Landlord shall be construed as a waiver of any of the other
provisions hereof, and that a waiver at any time of any of the provisions hereof
shall not be construed as a waiver at any subsequent time of the same
provisions.  The consent or approval of the Landlord to or of any action by the
Tenant requiring the Landlord’s consent or approval shall not be deemed to waive
or render unnecessary the Landlord’s consent or approval to or of any subsequent
similar act by the Tenant.  Any consent required of Landlord in any provision of
this lease may be withheld by Landlord in its sole discretion unless the
provision requiring such consent specifically states that Landlord shall not
withhold such consent unreasonably.  Tenant shall never be entitled to any
monetary damages from Landlord for failure of Landlord to give any required
consent even if Landlord has agreed elsewhere herein not unreasonably to
withhold such consent; Tenant’s sole recourse therefor shall be to seek
injunctive relief.

 

No payment by the Tenant, or acceptance by the Landlord, of a lesser amount than
shall be due from the Tenant to the Landlord shall be treated otherwise than as
a payment on account.  The acceptance by the Landlord of a check for a lesser
amount with an

 

33

--------------------------------------------------------------------------------


 

endorsement or statement thereon, or upon any letter accompanying such check,
that such lesser amount is payment in full, shall be given no effect, and the
Landlord may accept such check without prejudice to any other rights or remedies
which the Landlord may have against the Tenant.

 

Section 21.2.  Covenant of Quiet Enjoyment.

 

The Tenant, subject to the terms and provisions of this lease on payment of the
rent and observing, keeping and performing all of the terms and provisions of
this lease on its part to be observed, kept and performed, shall lawfully,
peaceably and quietly have, hold, occupy and enjoy the demised premises during
the term hereof without hindrance or ejection by any persons lawfully claiming
under the Landlord; but it is understood and agreed that this covenant and any
and all other covenants of the Landlord contained in this lease shall be binding
upon the Landlord named herein and any successor holder of the Landlord’s
interest hereunder (the term “Landlord”, when used in this lease, being a
reference to the then holder from time to time of the Landlord’s interest
hereunder), respectively, only during and with respect to breaches occurring
during such holder’s ownership of the Landlord’s interest hereunder.  In
addition, the Tenant specifically agrees, subject to the rights and claims of
the holder of any mortgage or deed of trust and any ground lessor, to look
solely to the Landlord’s equity interest in the Shopping Center for recovery of
any judgment from the Landlord; it being specifically agreed that neither the
Landlord nor anyone holding, acting or claiming by, through or under the
Landlord (including, without limitation, the Landlord’s lenders or its managing
agent or its partners, members, managers or beneficiaries) shall ever be
personally liable for any such judgment.  Without limitation, the
representatives of the Landlord are executing this lease in a representative and
fiduciary capacity and neither said representatives so executing nor any
trustee, partner, officer, director, manager, member, shareholder or beneficiary
of the estate represented shall be personally liable for any obligation
hereunder.  It is further understood and agreed that with respect to any
services to be furnished or work to be performed by the Landlord to or for the
Tenant, the Landlord shall in no event be liable for failure to furnish or
perform the same when prevented from so doing by strike, lockout, breakdown,
accident, order or regulation of or by any governmental authority, or failure of
supply, or inability by the exercise of reasonable diligence to obtain supplies,
parts, or employees necessary to furnish such services, or because of war or
other emergency, or for any cause beyond the Landlord’s reasonable control, or
for any cause due to any act or neglect of the Tenant or its servants, agents,
employees, licensees, or any person claiming by, through or under the Tenant, or
any termination for any reason of the Landlord’s occupancy of the premises from
which the service or work is being supplied by the Landlord, and in no event
shall the Landlord or anyone holding, acting or claiming by, through or under
Landlord as aforesaid ever be liable to the Tenant for any lost profits, any
punitive, or any indirect or consequential damages.

 

Section 21.3.  Status Report.

 

Recognizing that both parties may find it necessary to establish to third
parties, such as accountants, banks, mortgagees, or the like,  the then current
status of performance hereunder, either party, on the written request of the
other made from time to time, will promptly furnish a written statement of the
status of any matter pertaining to this lease.  Without limiting the generality
of the foregoing, the Tenant specifically

 

34

--------------------------------------------------------------------------------


 

agrees, promptly upon the commencement of the term hereof, to notify the
Landlord in writing of the date of commencement of the term, and acknowledge
satisfaction of the requirements with respect to construction and other matters
by the Landlord, save and except for such matters as the Tenant may wish to set
forth specifically in said statement.

 

Section 21.4.  Notice to Mortgagee and/or Ground Lessor.

 

After receiving written notice from any person, firm, or other entity, that it
holds a mortgage (which term shall include a deed of trust) which includes as
part of the mortgaged premises the Landlord’s interest in the demised premises,
or that it is a ground lessor of a ground lease (which term shall include a
similar master lease) that covers the demised premises, the Tenant shall, so
long as such mortgage is outstanding and/or the ground lease is in effect, be
required to give to such holder and/or ground lessor the same notice as is
required to be given to the Landlord under the terms of this lease, but such
notice may be given by the Tenant to the Landlord and such holder and/or ground
lessor concurrently.  The present holder of the mortgage which includes the
demised premises is Fleet National Bank, having a current mailing address of 111
Westminster Street, Suite 800, Mail Stop RI DE 03308A, Providence, Rhode Island
02903 (Attn:  Commercial Real Estate Loan Administration).  It is further agreed
that such holder and/or ground lessor shall have the same opportunity to cure
any default, and the same time within which to effect such curing, as is
available to the Landlord; and if necessary to cure such a default, such holder
and/or ground lessor shall have access to the demised premises.

 

Section 21.5.  Assignment of Rents.

 

With reference to any assignment by the Landlord of the Landlord’s interest in
this lease, or the rents payable hereunder, conditional in nature or otherwise,
which assignment is made to the holder of a mortgage or deed of trust which
covers the Landlord’s interest in the demised premises and/or a ground lessor of
a ground lease which covers the demised premises, the Tenant agrees:

 

(a)  that the execution thereof by the Landlord, and the acceptance thereof by
such holder and/or ground lessor, shall never be deemed an assumption by such
holder and/or ground lessor of any of the obligations of the Landlord hereunder,
unless such holder and/or ground lessor shall, by written notice sent to the
Tenant, specifically otherwise elect; and

 

(b)  that, except as aforesaid, such holder and/or ground lessor shall be
treated as having assumed the Landlord’s obligations hereunder only upon
foreclosure of such holder’s mortgage or deed of trust or the termination of the
ground lease resulting from a default of Landlord, and the taking of possession
of the demised premises by such holder or such ground lessor, as the case may
be.

 

The Tenant agrees that, in the event of foreclosure of any such mortgage or deed
of trust to which this lease is subordinate or termination of any such ground
lease to which this lease is subordinate (or deed or assignment in lieu of
foreclosure or termination, as the case may be, thereof), at the election of the
holder or ground lessor, as the case may be, the Tenant shall attorn to such
holder or ground lessor (and its successors and assigns) as the successor holder
of the Landlord’s interest hereunder in which case, subject to any applicable
terms and provisions of any written agreement between Tenant and such holder or
ground lessor, as the case may be, this lease shall continue in effect directly
between Tenant and such holder or ground lessor all as if this

 

35

--------------------------------------------------------------------------------


 

lease had been executed and delivered, and notice hereof properly recorded,
prior to the execution of such mortgage or ground lease.  The foregoing shall be
self-operative; however, the Tenant agrees, upon receipt of written request so
to do, to execute such instruments, if any, as may be required in order to give
effect to the foregoing.

 

Section 21.6.  Mechanic’s Liens.

 

The Tenant agrees immediately to discharge of record (either by payment or by
filing of the necessary bond, or otherwise) any mechanic’s, materialman’s, or
other lien or like filing including, without limitation, any notice of contract,
against the demised premises and/or the Landlord’s interest therein, which liens
may arise out of any payment due for, or purported to be due for, any labor,
services, materials, supplies, or equipment alleged to have been furnished to or
for the Tenant in, upon or about the demised premises.

 

Section 21.7.  No Brokerage.

 

The Tenant warrants and represents that it has dealt with no broker in
connection with the consummation of this lease, and in the event of any
brokerage claims against the Landlord predicated upon prior dealings with the
Tenant named herein, the Tenant agrees to defend the same and indemnify the
Landlord against any such claim.

 

Section 21.8.  Definition of Additional Rent.

 

Without limiting any other provision of this lease, it is expressly understood
and agreed that all percentage rent, the Tenant’s participation in real estate
taxes, common area maintenance expenses, utility and trash removal charges, the
Sprinkler Charge and all other charges which the Tenant is required to pay
hereunder, together with all interest and penalties that may accrue thereon,
shall be deemed to be additional (but not minimum) rent, and in the event of
non-payment thereof by the Tenant, the Landlord shall have all of the rights and
remedies with respect thereto as would accrue to the Landlord for non-payment of
minimum rent.  Tenant’s failure to object to any statement, invoice or billing
rendered by Landlord within a period of ninety (90) days after Tenant’s receipt
thereof shall constitute Tenant’s acquiescence with respect thereto and shall
render such statement, invoice or billing an account between Landlord and
Tenant.

 

Section 21.9.  Landlord’s Fees and Expenses.

 

Unless prohibited by applicable law, the Tenant agrees to pay to the Landlord
the reasonable amount of all legal fees and expenses incurred by the Landlord
arising out of or resulting from any act or omission by the Tenant with respect
to this lease or the demised premises or from any bankruptcy case involving the
Tenant, including without limitation, any breach by the Tenant of its
obligations hereunder or the filing by or against the Tenant of any petition for
relief under any applicable bankruptcy law (any bankruptcy matter referred to
herein being subject to the provisions of ARTICLE XIX hereof).

 

Further, if the Tenant shall request the Landlord’s consent or joinder in any
instrument pertaining to this lease, the Tenant agrees promptly to reimburse the
Landlord for the reasonable legal fees incurred by the Landlord in processing
such request, whether or not the Landlord complies therewith; and if the Tenant
shall fail promptly so to reimburse the Landlord, same shall be deemed to be a
default in the Tenant’s monetary obligations under this lease.

 

Whenever Tenant shall request approval by Landlord or Landlord’s architect of
plans, drawings, specifications, or otherwise with respect to initial alteration
of the

 

36

--------------------------------------------------------------------------------

 

demised premises, subsequent remodeling thereof, installation of signs including
subsequent changes thereof, or the like, Tenant specifically agrees promptly to
pay to Landlord’s architect (or reimburse Landlord for the payment Landlord
makes to said architect for) all reasonable charges involved in the review (and
re-review, if necessary) and approval or disapproval thereof whether or not
approval shall ultimately be given.

 

Section 21.10.  Invalidity of Particular Provisions.

 

If any term or provision of this lease, or the application thereof to any person
or circumstance shall, to any extent, be invalid or unenforceable, the remainder
of this lease, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term and provision of this lease shall
be valid and be enforced to the fullest extent permitted by law.

 

Section 21.11.  Provisions Binding, Etc.

 

Except as herein otherwise expressly provided, the terms hereof shall be binding
upon and shall inure to the benefit of the successors and assigns, respectively,
of the Landlord and the Tenant.  Each term and each provision of this lease to
be performed by the Tenant shall be construed to be both a covenant and a
condition.  The foregoing reference contained to successors and assigns of the
Tenant is not intended to constitute a consent to assignment by the Tenant.

 

Section 21.12.  Governing Law.

 

This lease shall be governed exclusively by the provisions hereof and by the
laws of the State of Rhode Island, as the same may from time to time exist.

 

Section 21.13.  Recording.

 

The Tenant agrees not to record the within lease, but each party hereto agrees,
on request of the other, to execute a notice of lease in recordable form and
complying with applicable Rhode Island laws, and reasonably satisfactory to the
Landlord’s attorneys.  In no event shall such document set forth the rental or
other charges payable by the Tenant under this lease; and any such document
shall expressly state that it is executed pursuant to the provisions contained
in this lease, and is not intended to vary the terms and conditions of this
lease.

 

Section 21.14.  Notices.

 

Whenever by the terms of this lease notice, demand, or other communication shall
or may be given either to the Landlord or to the Tenant, the same shall be in
writing and shall be sent by registered or certified mail (postage prepaid)
return receipt requested, or by a recognized private express carrier (express
charges paid by sender) confirmation of receipt requested:

 

If intended for the Landlord, addressed to it at the address set forth on the
first page of this lease, and a copy thereof addressed to the Landlord, sent by
like mail, shall be sent c/o Goulston & Storrs, P.C., 400 Atlantic Avenue,
Boston, MA 02110-3333, Attention:  Warwick Mall (or to such other address or
addresses as may from time to time hereafter be designated by the Landlord by
like notice); and

 

If intended for the Tenant, addressed to it at the address set forth on the
first page of this lease, Attention:  Sandra Jennings, Director, Real Estate (or
to such other address or addresses as may from time to time hereafter be
designated by the Tenant by like notice).

 

37

--------------------------------------------------------------------------------


 

Each such notice shall be effective when deposited in the United States mail or
with such a private express carrier within the Continental United States,
provided that the same is received (or refused) in the ordinary course at the
address to which the same was sent.  Any such notice, demand, or communication
from an attorney acting or purporting to act on behalf of a party shall be
deemed to be notice from such party provided that such attorney is authorized to
act on behalf of such party.

 

Section 21.15.  When Lease Becomes Binding.

 

Employees or agents of the Landlord have no authority to make or agree to make a
lease or any other agreement or undertaking in connection herewith.  The
submission of this document for examination and negotiation does not constitute
an offer to lease, or a reservation of, or option for, the premises, and this
document shall become effective and binding only upon the execution and delivery
hereof by both the Landlord and the Tenant.

 

Tenant warrants and represents to Landlord that all information furnished by
Tenant or any guarantor to Landlord or Landlord’s representatives in connection
with this lease or in respect of the financial condition of Tenant and such
guarantor is true and correct and properly reflects the financial condition of
Tenant and such guarantor without material adverse change, in each case as of
the date hereof.  Within ten (10) days after Landlord’s demand therefor which
may be made no more often than once per year, the Tenant shall furnish to
Landlord, at Tenant’s sole cost and expense, then current financial statements
of Tenant and of each guarantor, audited, if audited statements have been
recently prepared on behalf of Tenant or such guarantor, or otherwise certified
as being true and correct by the chief financial officer of Tenant or such
guarantor, as the case may be, or by the Tenant or such guarantor if the same is
an individual.

 

All negotiations, considerations, representations, and understandings between
Landlord and Tenant are incorporated herein and may be modified or altered only
by agreement in writing between Landlord and Tenant, and no act or omission of
any employee or agent of Landlord shall alter, change, or modify any of the
provisions hereof.  Without limiting the generality of the foregoing, Tenant
specifically acknowledges that before entering into this lease, Tenant has made
its own determination with respect to the financial prospects of its business in
the premises demised hereunder, including, but without limitation:  (i) the
so-called “demographics” including the size of the market as well as
competition, both present and prospective; (ii) the volume of business which it
will be able to do; (iii) the profit it will be able to generate therefrom; and
(iv) all other factors relevant to its determination to enter into this lease. 
Tenant further specifically acknowledges that:  (i) neither Landlord nor any
representative of Landlord has made any representation whatsoever with respect
to any of the foregoing matters; and (ii) Tenant is not relying on
“conversations” of any kind which it may have had with Landlord or Landlord’s
said representatives.

 

Section 21.16.  Paragraph Headings.

 

The paragraph headings throughout this instrument are for convenience and
reference only, and the words contained therein shall in no way be held to
explain, modify, amplify, or aid in the interpretation, construction, or meaning
of the provisions of this lease.

 

38

--------------------------------------------------------------------------------


 

Section 21.17.  Lease Superior or Subordinate to Mortgage and Sale-Leaseback.

 

It is agreed that the rights and interest of the Tenant under this lease shall
be subject and subordinate to any mortgages or deeds of trust that may hereafter
be placed upon the Shopping Center or any portion thereof containing the demised
premises, and to any and all advances to be made thereunder, and to the interest
thereon, and all renewals, modifications, replacements and extensions thereof,
if the mortgagee or trustee named in said mortgages or deeds of trust shall
elect by written notice delivered to the Tenant to subject and subordinate the
rights and interest of the Tenant under this lease to the lien of its mortgage
or deed of trust; it is further agreed that any mortgagee or trustee may elect
to give the rights and interest of the Tenant under this lease priority over the
lien of its mortgage or deed of trust.  In the event of either such election,
and upon notification by such mortgagee or trustee to the Tenant to that effect,
the rights and interest of the Tenant under this lease shall be automatically
deemed to be subordinate to, or to have priority over, as the case may be, the
lien of said mortgage or deed of trust, without the need for any further
instrument, whether this lease is dated prior to or subsequent to the date of
said mortgage or deed of trust.

 

It is agreed that the rights and interest of the Tenant under this lease shall
be subject and subordinate to any lease of the demised premises in connection
with a sale and leaseback or any sublease of the demised premises in connection
with a lease and subleaseback that may hereafter occur (such leaseback or
subleaseback to be referred to in this Section 21.17 as “Primary Lease”), if the
lessor or sublessor pursuant to such sale and leaseback or lease and
subleaseback (such lessor or sublessor to be referred to in this Section 21.17
as “Primary Lessor”) shall elect, by written notice delivered to the Tenant, to
subject and subordinate the rights and interest of the Tenant under this lease
to the Primary Lease; it is further agreed that the Primary Lessor may elect to
give the rights and interest of the Tenant under this lease priority over the
Primary Lease.  In the event of either such election, and upon notification by
the Primary Lessor to the Tenant to that effect, the rights and interest of the
Tenant under this lease shall be automatically deemed to be subordinate to, or
to have priority over, as the case may be, the Primary Lease without the need
for any further instrument, whether this lease is dated prior to or subsequent
to the date of the Primary Lease.  In no event shall the acquisition by the
Primary Lessor of its right, title and interest in the premises be treated as an
assumption of the Landlord’s obligations hereunder; the Tenant shall continue
(as before) to look solely to the lessee or sublessee under the Primary Lease
(and its successors and assigns) for performance of Landlord’s obligations,
unless and until Landlord’s position shall have been assumed by the Primary
Lessor as elsewhere provided in this lease.

 

The foregoing subordination provisions of this Section shall be self-operative;
however, the Tenant shall execute and deliver whatever instruments may be
required for such purposes forthwith upon demand, and in the event the Tenant
fails so to do within ten (10) days after demand in writing, without limiting
the Landlord’s other rights on account of such failure, the Tenant does hereby
make, constitute and irrevocably appoint the Landlord as its attorney in fact
and in its name, place and stead so to do.

 

Notwithstanding the foregoing provisions of this Section 21.17, the Landlord
agrees to use reasonable efforts (meaning thereby, to make an official written
request and, if necessary, a follow up such request) to have the holder of any
such mortgage or deed of trust which may become prior to this lease, or any
Primary Lessor, as the case may be,

 

39

--------------------------------------------------------------------------------


 

execute and deliver to the Tenant a so-called non-disturbance agreement in favor
of Tenant in the form then customarily used by such holder or such Primary
Lessor (with such commercially reasonable modifications as Tenant is able to
negotiate), or in lieu thereof provide the Tenant with an instrument by the
terms of which such holder or Primary Lessor agrees to recognize the rights of
the Tenant under this lease in the event of the foreclosure of such mortgage or
deed of trust or the termination of such Primary Lease, respectively, so long as
the Tenant is not in default hereunder beyond the expiration of any applicable
notice or grace period set forth herein (and which instrument may require, among
its other terms and conditions, that the Tenant agree to attorn to such holder
or Primary Lessor and its successors and assigns).  Any legal or administrative
fees charged by such holder or Primary Lessor for furnishing such agreement
shall be paid by Tenant.

 

Section 21.18.  Holding-Over.

 

Tenant recognizes that the Landlord must arrange for a replacement occupant long
in advance of the expiration or earlier termination of the term of this lease,
and incident to consummating a new lease for the premises demised hereunder,
Landlord may be required to guarantee delivery of possession to the new occupant
promptly upon the expiration or earlier termination of this lease.  Accordingly,
Tenant specifically agrees to remove all of its goods and effects and to deliver
full possession of the demised premises to Landlord not later than the date of
the expiration or earlier termination hereof in order to avoid substantial, and
perhaps irreparable, harm to Landlord.  Tenant agrees that Landlord shall have
all remedies available at law or in equity for Tenant’s failure so to do.  In
addition to all such remedies, Tenant further agrees that any holding over by it
which has not been consented to in writing by Landlord shall be treated as a
tenancy at sufferance at three times the rent and other charges then applicable
as of the date of the expiration or earlier termination of this lease, prorated
on a daily basis, and such tenancy at sufferance shall otherwise be on the terms
and conditions set forth in this lease so far as applicable.

 

Section 21.19.  Interest.

 

All payments becoming due from Tenant under this lease and not paid when within
five (5) days after the date when due shall bear interest from the applicable
due date until received by Landlord at the lesser of:  (i) four percent (4%) per
annum above the prime rate announced from time to time by Fleet National Bank
(or its then successor); or (ii) the highest lawful rate of interest permitted
at the time in the State of Rhode Island.  All checks from Tenant to Landlord
shall be drawn on a bank or banks located in the Continental United States.

 

Section 21.20.  Price Index.

 

The term “Price Index”, as used in this lease, means the Consumer Price Index
for all Urban Consumers (CPI-U): U.S. City Average, All Items (unadjusted)
(1982-84=100), published monthly by the Bureau of Labor Statistics, U.S.
Department of Labor, and first so published in its present form (with said
“base”) in 1988.  If any expenditure groups, items, or components used to
compute the Price Index are added, deleted, or otherwise changed, or if the
weights assigned to any spending categories are altered, or if the Index
population is changed, or if the Bureau of Labor Statistics should otherwise
cease to publish such Index in its present form and calculated on the present
basis, a

 

40

--------------------------------------------------------------------------------


 

comparable index or an index reflecting changes in the cost of living determined
in a similar manner or by substitution, combination or weighting of available
indices, expenditure groups, items, components or population, published by the
Bureau of Labor Statistics or by a responsible financial periodical or
recognized authority shall be designated by the Landlord to be the Price Index
thereafter.  The Price Index for any date relevant to the application of any
ARTICLE hereof shall be that published by the Bureau of Labor Statistics for the
month containing such date, if computed for such month, or otherwise for the
most recent month immediately preceding the month for which the application is
to be made.  Since a Price Index relevant to the application of any ARTICLE may
not be available as of the date on which a determination using the Price Index
is to be made, necessary adjustments between Landlord and Tenant shall be made
retroactively, within a reasonable time after required computations can be
readily completed.

 

Section 21.21.  Expansion.

 

Landlord contemplates the possibility of an expansion (laterally and/or
vertically) of the Shopping Center.  If Landlord shall proceed as aforesaid
(which Landlord shall be permitted to do), then Landlord may elect either of the
following procedures:

 

(a)  To exclude all real estate taxes on the land and buildings of said
expansion area as well as all common area maintenance charges with respect to
said expansion from proratable charges in which Tenant is required to
participate, in which case the square footage of floor area of the buildings on
the expansion area shall be excluded from the denominator in computing Tenant’s
share of taxes and common area maintenance charges hereunder; or

 

(b)  To include all real estate taxes and common area maintenance charges on the
expansion area in the charges to be prorated pursuant to the terms of this
lease, in which case the square footage of floor area of buildings on the
expansion area shall be included in said denominator to the extent provided in
Sections 7.3 and 8.3 hereof.

 

Landlord agrees to notify Tenant as to which of the foregoing procedures
Landlord elects to follow, which notice shall be sent to Tenant within a
reasonable time after said expansion has been completed.

 

In either of the foregoing events if the said expansion area includes a Major
Store as aforesaid, then and in that event the minimum rent payable under this
lease shall be increased, from and after the date that said Major Store shall
first open for business, by ten percent (10%); and the parties agree to execute
a supplemental instrument memorializing said increase and the date of its
commencement.

 

As aforesaid, as part of such an expansion, Landlord may in the future add or,
to the extent then existing, expand or otherwise modify, a second level above
one or more of the one-story buildings at Warwick Mall.  Landlord shall be
permitted so to do subject, however, to the following provisions:

 

(1)  If any such expansion involves the addition above the demised premises and
would in any manner affect the demised premises, all expenses involved in such
physical aspects shall be borne by Landlord, and Tenant shall not be put to any
expense by reason thereof.

 

(2)  If entry into the demised premises is required in connection with
construction work for any vertical or horizontal expansion, Landlord agrees that
it will

 

41

--------------------------------------------------------------------------------


 

attempt to do such work within the demised premises at such times and in such
manner so as to reduce to a feasible minimum the interference with Tenant’s use
and occupancy of its premises. Landlord will also, in such case, attempt to
box-in any working areas of the demised premises to be utilized for said work
with dust-proof partitions so as to enable Tenant to continue in business to the
maximum extent possible.

 

(3)  If entry into the demised premises is required, Landlord agrees that,
subject to the provisions of Section 16.3 hereof, Landlord shall be responsible
for any damage to Tenant’s property which can be established by Tenant to have
been caused directly by Landlord’s entry and work as aforesaid; but Landlord
shall not be responsible for any consequential damages in any event.

 

(4)  There shall be a fair and equitable abatement of minimum rent and other
charges for each business day during which Tenant’s use of its premises is
interfered with, due regard being given to the extent to which Tenant is
required to curtail, reduce, or close down its operations by reason thereof.

 

Furthermore, if Landlord decides to expand, remodel or reconfigure Warwick Mall
(but Landlord agrees not to invoke these relocation provisions solely in order
to combine the demised premises with other non-Major Store premises for use by
another mall store tenant) and Landlord determines that the same would require
that the area in which the demised premises are located be changed in any
manner, then and in that event, Landlord shall notify Tenant thereof and in such
notice shall specify an effective date, if applicable in accordance with the
following provisions, of a shift in location of the demised premises, which
effective date shall not be sooner than ninety (90) days after the date of such
notice.  In such event, Landlord and Tenant shall attempt in good faith to agree
upon a suitable new location (if any is available) for Tenant’s store (“New
Premises”) in the original or expansion area of the mall building of the
Shopping Center which New Premises are comparable in size and mall frontage to
the original demised premises hereunder.  If so available, Landlord shall
designate such New Premises within the “footprint” of the area shown on Sheet 2
of Exhibit “A” hereto as the “Relocation Area”; and if Landlord so designates
such New Premises within said Relocation Area footprint, then Tenant shall
accept same and the demised premises shall be shifted into same subject to and
in accordance with the following provisions of this section; if Landlord shall
in good faith determine that it cannot offer any available such space to Tenant
within the Relocation Area, then Landlord may offer to Tenant such New Premises
(if available) in another location but Tenant shall not be required to accept a
relocation into such New Premises outside of the Relocation Area.  If Landlord
and Tenant agree on a new location in accordance with the foregoing, they shall
enter into an amendment to this lease (“Amendment”) which shall set forth the
shift in location of the demised premises into the New Premises as of the
aforesaid effective date.  In such event:  (a) this lease shall be amended by
the Amendment to be for a term approximating in length the original term hereof
(that is, expiring seven (7) years after the effective date of the shift into
the New Premises; (b) minimum rent under this lease shall be amended by the
Amendment to be at the same per square foot rate as originally set forth in this
lease for the period through the original expiration date of the term set forth
in Section 1.1 (the “Original Expiration Date”) and minimum rent shall be
increased by $3.33 per square foot per annum every two (2) years for the balance
of the term after the Original Expiration Date; (c) Tenant will remodel the New
Premises and otherwise prepare to and open for business in the New

 

42

--------------------------------------------------------------------------------


 

Premises (subject only to force majeure delays in so doing) by the aforesaid
effective date of the shift, in accordance with the provisions of ARTICLES III
and VI of this lease (all as if the New Premises were the original demised
premises and the effective date of the shift were the term commencement date);
and (d) Tenant shall vacate the original demised premises and deliver possession
thereof to Landlord, on or before the aforesaid effective date of the shift, in
the condition required as at the end of the term hereof.

 

In the event of such a shift in location and execution of the Amendment as
specified above, Landlord agrees that if (a) Tenant shall not then be in default
under this lease (and, without limitation, shall have vacated the original
demised premises leaving the same in the condition required as at the end of the
term, and shall have opened for business in the New Premises), and (b) Tenant
shall have certified to Landlord the amount of “Tenant’s Leasehold Improvement
Costs” (as defined below), and furnished Landlord with such certification and
reasonable back-up (such as paid invoices and the like) as Landlord may request
confirming the same not later than sixty (60) days after the original
commencement date of the term of this lease, then it shall be a condition of the
effectiveness of such shift in location that Landlord pay to Tenant, within
thirty (30) days after satisfaction of the foregoing conditions, an amount equal
to the then unamortized portion of Tenant’s Leasehold Improvement Costs,
amortized on a straight-line basis over the original term of this lease.  In
addition, Landlord shall thereupon reimburse Tenant an amount equal to Tenant’s
reasonable costs paid by Tenant to third parties (as likewise confirmed to
Landlord’s reasonable satisfaction) for physically moving from the original
demised premises to the New Premises Tenant’s inventory and any other personal
property to be sold from or used in its operations in the New Premises.

 

In the event that Landlord makes any such election but no agreement is reached
to shift the location of the demised premises or such Amendment is not signed
within thirty (30) days after Tenant’s receipt of Landlord’s notice of its
election, Landlord shall have the right to terminate this lease by giving Tenant
notice of Landlord’s desire to do so prior to the execution of such Amendment. 
If Landlord shall give Tenant such termination notice, this lease shall
terminate as of the termination date specified in such notice, which date shall
not be sooner than sixty (60) days after the date of such notice.  Such
termination shall have the same force and effect as if the date so stipulated
was the date originally established as the expiration date of the term hereof;
provided, however, that within thirty (30) days after the effectiveness of such
termination and the execution and delivery by Tenant to Landlord of a recordable
instrument satisfactory to Landlord for the purpose of confirming such
termination of this lease, and the payment of all charges hereunder payable by
Tenant and vacating by Tenant of the demised premises in accordance with all
applicable provisions of this lease — Landlord shall pay to Tenant an amount
equal to the then unamortized portion of Tenant’s Leasehold Improvement Costs
determined and certified to Landlord within sixty (60) days after the original
term commencement date, and amortized, all as aforesaid.

 

The foregoing provisions of this Section shall not be construed to confer upon
Tenant any so-called option, right of refusal or other right, or to impose upon
Landlord any obligation except as expressly hereinabove set forth.

 

For the purposes hereof, the term “Tenant’s Leasehold Improvement Costs” shall
mean the actual cost to Tenant of performing the initial leasehold improvements
actually

 

43

--------------------------------------------------------------------------------

 

made to the demised premises as part of Tenant’s work (performed in accordance
with plans and specifications approved by Landlord) in initially remodeling the
demised premises, but excluding costs for signs, fixtures, furniture, equipment,
design costs, legal fees, engineering fees or other such soft costs.  Tenant
shall certify to Landlord the amount of Tenant’s Leasehold Improvement Costs as
soon as such initial remodeling is completed and shall supply to Landlord such
back-up material (such as paid invoices) as Landlord may reasonably require in
respect thereof.

 

Section 2l.22.  Other Agreements.

 

The Tenant hereby warrants and represents that neither this lease nor the
operation of the demised premises hereunder violates the provisions of any
instrument heretofore executed by the Tenant or any affiliate of the Tenant,
including, without limitation, any so-called radius restriction contained in any
such instrument.

 

Section 21.23. [Intentionally Omitted.]

 

Section 21.24.  REIT Financing Provision.

 

The Landlord and the Tenant hereby agree that it is their intent that all
minimum rent, percentage rent and all additional and other charges payable to
the Landlord under this lease (hereinafter individually and collectively
referred to as “Rent”) shall qualify as “rents from real property” within the
meaning of Section 856(d) of the Internal Revenue Code of 1986, as amended, (the
“Code”) and the Department of the U.S. Treasury Regulations promulgated
thereunder (the “Regulations”).  Should the Code or the Regulations, or
interpretations thereof by the Internal Revenue Service contained in revenue
rulings or other similar public pronouncements, be changed so that any Rent no
longer so qualifies as “rent from real property” for purposes of
Section 856(d) of the Code and the Regulations promulgated thereunder, such Rent
shall be adjusted in such manner as the Landlord may require so that it will so
qualify; provided, however, that any adjustments required pursuant to this
Section 21.24 shall be made so as to produce the equivalent (in economic terms)
Rent as payable prior to such adjustment.  The parties agree to execute such
further instruments as may reasonably be required by the Landlord in order to
give effect to the foregoing provisions of this Section 21.24.

 

Section 21.25. [Intentionally Omitted.]

 

Section 21.26.  [Intentionally Omitted.]

 

Section 21.27. [Intentionally Omitted.]

 

Section 21.28.  Tenant’s Identity Representation.

 

Tenant represents to Landlord that Tenant is a wholly-owned subsidiary of NBTY
Inc., a public corporation; and that Tenant is the affiliate of said public
corporation which is the tenant-occupant and operator of a substantial majority
of the Vitamin World retail stores (numbering several hundred) throughout the
United States.  Landlord has relied on the accuracy of the foregoing in entering
into this lease with Tenant without requiring a guarantee or security deposit;
accordingly, it shall be an Event of Default by Tenant hereunder (for which
Landlord shall have all remedies available to it pursuant to the provisions of
this lease or otherwise at law or in equity) if, at any time prior to the
expiration of the term of this lease, the Tenant is not a wholly-owned
subsidiary of said NBTY Inc., a public corporation and/or the Tenant is not the
affiliate of said public corporation which is the tenant-occupant and operator
of a substantial majority of the Vitamin World retail stores (numbering several
hundred) throughout the United States.

 

44

--------------------------------------------------------------------------------


 

Section 21.29.  Satellite Dish.

 

Subject to strict compliance with the following provisions, Tenant shall be
permitted during the term of this lease to install and use a satellite dish (the
“Dish”, which shall be a reference thereto, original and any replacement,
including any related wiring, etc., connecting the same to the demised premises
in order to render the same operational for intended purposes), to be used for,
and only for, Tenant’s own business communications purposes for its operations
in the demised premises.  The Tenant’s rights under this Section to install and
use the Dish are and shall be considered a license.  Landlord agrees not
arbitrarily to revoke the same during the term of this lease provided that
Tenant complies with all of the provisions of this Section (including all of its
obligations set forth or referred to herein) relating to the Dish; conversely,
if Landlord determines that Tenant is not in strict compliance therewith,
Landlord may terminate Tenant’s rights under this Section, without in any way
diminishing or otherwise affecting any other provision(s) of this lease, upon
notice thereof to Tenant (but Landlord agrees that the first time, if any, that
Landlord elects so to terminate on account of any such noncompliance, the Tenant
shall have a 10-day cure period).

 

For all purposes (except as specifically otherwise provided in this Section),
including without limitation, for and with respect to the Tenant’s liability for
any damage to property or injury to persons, and Tenant’s obligations at its own
cost to repair and maintain, insure and indemnify the Landlord, the Dish shall
be considered to be Tenant’s personal property contained within the demised
premises.  Furthermore, specifically, all matters pertaining to the Dish and
Tenant’s rights under this Section, including without limitation, the use and
the location of any Dish, the method of any such installation, and the type and
specifications (including size, shape, color and technical specifications),
shall be subject to (and Tenant agrees as aforesaid strictly to comply with) the
following:  (i) all applicable laws, codes, rules and regulations, and
directions, of governmental authorities, as well as any such rules, regulations
and directions of Landlord’s mall manager; (ii) prior written approval by
Landlord, which shall be required for any and all installations and related work
and/or other such matters related to any such Dish; (iii) no Dish shall be
visible from the exterior of the building in which the demised premises are
located nor shall any such Dish (specifically including the operation thereof)
interfere with any other equipment or systems located in or about the building
or the balance of the Shopping Center, or any use of the same; (iv) all work
related to any such Dish shall be performed in accordance with all applicable
provisions of this lease including, without limitation, the provisions of
Articles VI and XIII and Exhibit “B”, and, as aforesaid, the provisions of
Articles XIV and XVI regarding indemnity, insurance, etc., shall be fully
applicable (with only such changes, if any, as are required in this context) to
the installation, use, repair and maintenance, replacement, relocation and
removal of any such Dish; (v) the Tenant shall be responsible for any and all
charges and fees imposed by any network for the provision of satellite dish
communications to any such Dish but the Tenant may select its own satellite dish
communications network to serve the demised premises as long as there is no
resulting noncompliance with the provisions of this Section or other applicable
provisions of this lease; (vi) the installation, repair and maintenance,
replacement, relocation and removal of any such Dish shall be performed and
otherwise effected at all times so as to maintain in full force and effect any
applicable

 

45

--------------------------------------------------------------------------------


 

roof and/or construction-related guaranties and warranties; and (vii) the Tenant
agrees, upon Landlord’s notice requesting same, to relocate the Dish and, upon
the termination of this lease or of Tenant’s rights repaired consistent with the
provisions hereof any damage resulting from any such relocation or removal. 
Furthermore, the Tenant shall defend, indemnify and hold the Landlord harmless
from and against any and all loss, cost, damage and expense, and any claims
relating thereto, resulting from the installation, use, repair and maintenance,
replacement, relocation and/or removal of any such Dish including, without
limitation, all fees, costs and expenses relating to roof or wall penetrations
and any such communications network fees and charges.

 

Section 21.30.  Special Right of Termination.

 

In the event that the premises adjacent to the demised premises currently being
operated as a Newport Creamery operation (the “Creamery Premises”) becomes
available to Landlord and Landlord desires to combine all or substantially all
of the Creamery Premises with all or substantially all of the demised premises,
then Landlord shall have the right to terminate this lease by giving Tenant
notice of Landlord’s desire so to do.  If Landlord shall give Tenant such
notice, then this lease shall terminate as of the termination date specified in
such notice, which date shall not be sooner than sixty (60) days after the date
of such notice, with the same force and effect as if the date so stipulated was
the date originally established as the expiration date of the term hereof;
provided, however, that if (a) Tenant shall not then be in default under this
lease, and (b) Tenant shall have certified to Landlord the amount of “Tenant’s
Leasehold Improvement Costs” (as defined in this lease), and furnished Landlord
with such certification and reasonable back-up (such as paid invoices and the
like) as Landlord may request confirming the same not later than sixty (60) days
after the original commencement date of the term of this lease, then it shall be
a condition of the effectiveness of such termination that Landlord pay to Tenant
an amount equal to the then unamortized portion as of the effective date of such
termination of Tenant’s Leasehold Improvement Costs, as amortized on a
straight-line basis over the original term of this lease.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE FOLLOWS]

 

46

--------------------------------------------------------------------------------


 

WITNESS the execution hereof in any number of counterpart copies, each of which
counterpart copies shall be an original for all purposes, as of the day and year
first above written.

 

 

WARWICK MALL L.L.C.

 

 

 

 

 

 

 

By:

/s/ Mark T. Brennan

 

 

Mark T. Brennan, Manager

 

 

 

 

 

- and -

 

 

 

 

By:

Bliss Properties, Inc., Manager

 

 

 

 

 

 

 

 

By:

/s/ Dan Bliss

 

 

 

Its Vice President

 

 

 

Hereunto Duly Authorized

 

 

 

 

 

As Managers of Warwick Mall L.L.C., in their capacity as such Managers and not
individually

 

 

 

 

 

 

 

 

 

[LANDLORD]

 

 

 

 

 

 

 

 

 

VITAMIN WORLD, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey Schneider

 

 

President

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

/s/ Michael Slade

 

 

Secretary

 

 

 

 

[TENANT]

 

47

--------------------------------------------------------------------------------


 

STATE OF

Rhode Island

)

 

) ss.

COUNTY OF

Kent

)

 

In Rhode Island on this 8th day of September, 2003, before me personally
appeared Mark T. Brennan, as Manager of Warwick Mall L.L.C., to me known and
known by me to be the party executing the foregoing instrument, and he
acknowledge said instrument, by him executed, to be his free act and deed in his
capacity as Manager of Warwick Mall L.L.C.

 

 

/s/ Lisa L. Normandin

 

Notary Public

 

Printed Name:

Lisa L. Normandin

 

My Commission Expires:

9-8-03

 

 

STATE OF RHODE ISLAND

)

 

) ss.

COUNTY OF

  Kent

 

)

 

In Rhode Island on this 8th day of Sept., 2003, before me personally appeared
Dan Bliss, who being by me duly sworn did say he is Vice President of Bliss
Properties, Inc., a Rhode Island corporation, and a Manager of Warwick Mall
L.L.C., to me known and known by me to be the party executing the foregoing
instrument, and he acknowledged said instrument, by him executed, to be his free
act and deed in his capacity as such officer and the free act and deed of said
corporation in its capacity as Manager of Warwick Mall L.L.C.

 

 

/s/ Lisa L. Normandin

 

Notary Public

 

Printed Name:

Lisa Normandin

 

My Commission Expires:

9-8-03

 

48

--------------------------------------------------------------------------------


 

 

STATE OF  New York

)

 

 

) ss.

COUNTY OF

Suffolk

)

 

On this 27 day of August, 2003, personally appeared before me Jeffrey Schneider,
President of Vitamin World, Inc. known to me and known by me to be the person
who executed the foregoing instrument, and acknowledged the same to be his own
free act and deed and the free act and deed of said corporation.

 

IN WITNESS WHEREOF, I have hereunto set my hand and seal the day and year above
written.

 

 

/s/ Marialise Dunphy

 

Notary Public

 

My Commission Expires:

 

April 18, 2006

 

49

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

PLAN

 

1

--------------------------------------------------------------------------------

 

[g120442km13i001.jpg]

 

--------------------------------------------------------------------------------

 

[g120442km15i001.jpg]

 

--------------------------------------------------------------------------------

 

[g120442km17i001.jpg]

 

--------------------------------------------------------------------------------

 

EXHIBIT “B”

STORE REMODELING REGULATIONS

 

1.                                       Tenant and Tenant’s contractor shall be
responsible for supplying a mop and mopping dust and “tracks” in the enclosed
mall of Warwick Mall (the “Mall”) as necessary throughout the day.

 

2.                                       All debris must be neatly removed
through the rear door of the store between the hours of 9:30 p.m. and 9:30 a.m. 
No dumpsters are allowed, and no use shall be made of any existing compactors
with respect to such debris.

 

3.                                       Any work deemed to be “loud” must be
performed between 9:30 p.m. and 9:30 a.m.

 

4.                                       Large deliveries of construction
materials shall be made only between 9:30 p.m. and 9:30 a.m.

 

5.                                       If there is no construction barricade,
work on the Mall side of the storefront must be performed between 9:30 p.m. and
9:30 a.m.

 

6.                                       The Mall’s doors are opened at
7:00 a.m. and closed at 10:00 p.m.  Access during “off” hours may be arranged by
contacting The Mall Office (401-739-7500).

 

7.                                       Any shutdown of the sprinkler system
must be done by the Mall’s service contractor.  Arrangements must be made
directly with that service contractor after Mall management is notified.  All
costs incurred are the responsibility of the Tenant or Tenant’s contractor.

 

8.                                       With respect to the so-called “neutral
piers” which separate the various stores at the Mall and which protrude beyond
the lease line into the Mall area, should Tenant (in connection with its
construction and remodeling work)  do any damage whatsoever to the covering of
said piers, Landlord will repair any such damage and Tenant shall reimburse
Landlord promptly upon receiving Landlord’s statement for such work.

 

9.                                       Whether part of Tenant’s initial
remodeling work or subsequent thereto, Tenant agrees that no work whatsoever
will be done which may affect any portion of the roof of the Shopping Center
without first having secured Landlord’s written consent to any such work. 
Further, all of such work as it affects the roof shall be performed by
Landlord’s roofing contractor, with Tenant obligated to reimburse Landlord
immediately upon receipt of Landlord’s invoice therefor for all charges imposed
by said roofing contractor; with Landlord having the same rights to proceed
against Tenant as though said charges were payable as minimum rent pursuant to
the terms of the lease to which this Exhibit “B” is annexed.

 

[NOTE:  All times are “local time”]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

LIST OF EXISTING USE RESTRICTIONS

 

The following is a list of the use restrictions referred to in Section 10.1 of
this lease.  Tenant agrees that none of the following enumerated items ever
shall be sold (or rented) or displayed in or from the demised premises (except
in such limited areas and/or amounts as are set forth below as being permitted):

 

1.             Pre-recorded music and/or video entertainment, such as (but not
limited to) records, cassettes, compact discs, laser discs, and video tapes;

 

2.             Computer hardware and software, including (but not limited to)
so-called video games;

 

3.             Greeting cards and party goods;

 

4.             Athletic footwear;

 

5.             Books, newspapers and periodicals;

 

6.             Health and beauty aids such as are sold in drugstores or
pharmacies;

 

except that, if and to the extent expressly permitted by the Tenant’s Use clause
set forth in Section 1.1 of this lease, the Tenant shall be permitted to devote
up to fifty (50) square feet of floor area within the demised premises to the
incidental sale and display of items within each such category.

 

In addition, the Tenant agrees that the demised premises never shall be used: 
(a) for any restaurant, cafeteria or like operations selling food and/or
beverages for on-site and/or so-called “takeout” consumption; or (b) as a
savings bank (or the like) or for the provision of banking services and/or ATM
(automatic teller machine) or any other vending machine retail services.

 

(Here ends Exhibit “C”)

 

1

--------------------------------------------------------------------------------
